


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 21, 2007


among
 
DCP MIDSTREAM OPERATING, LP
as the Borrower,


DCP MIDSTREAM PARTNERS, LP
and its subsidiaries
as Guarantors,


THE LENDERS PARTY HERETO


and


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------



SUNTRUST BANK,


as Syndication Agent,


and


WACHOVIA CAPITAL MARKETS, LLC


and


SUNTRUST CAPITAL MARKETS, INC.,


as Co-Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
1
 
1.1
Definitions
1
 
1.2
Computation of Time Periods
22
 
1.3
Accounting Terms
22
 
1.4
Time
22
   
SECTION 2. LOANS
23
 
2.1
Revolving and Term Loans
23
 
2.2
Letters of Credit
24
 
2.3
Method of Borrowing for Revolving Loans
29
 
2.4
Funding of Revolving Loans
29
 
2.5
Continuations and Conversions
30
 
2.6
Minimum Amounts
30
 
2.7
Reductions of Revolving Committed Amount
30
 
2.8
Swingline Loans
30
 
2.9
Notes
32
 
2.10
Increases in Revolving Committed Amount
32
 
2.11
Extension of Revolver Maturity Date
33
   
SECTION 3. PAYMENTS
35
 
3.1
Interest
35
 
3.2
Prepayments
35
 
3.3
Payment of Loans in full at Maturity
36
 
3.4
Fees
36
 
3.5
Place and Manner of Payments
38
 
3.6
Pro Rata Treatment
38
 
3.7
Computations of Interest and Fees
39
 
3.8
Sharing of Payments
40
 
3.9
Evidence of Debt
40
   
SECTION 4. ADDITIONAL PROVISIONS
41
 
4.1
Eurodollar Loan Provisions
41
 
4.2
Capital Adequacy
42
 
4.3
Compensation
43
 
4.4
Taxes
43
 
4.5
Replacement of Lenders
45
   
SECTION 5. CONDITIONS PRECEDENT
46
 
5.1
Closing Conditions
46
 
5.2
Conditions to Loans and Issuances of Letters of Credit
48
   
SECTION 6. REPRESENTATIONS AND WARRANTIES
49
 
6.1
Organization and Good Standing
49
 
6.2
Due Authorization
49
 
6.3
No Conflicts
49
 
6.4
Consents
50
 
6.5
Enforceable Obligations
50
 
6.6
Financial Condition/Material Adverse Effect
50

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

 
6.7
Taxes
50
 
6.8
Compliance with Law
50
 
6.9
Use of Proceeds; Margin Stock
50
 
6.10
Government Regulation
51
 
6.11
Solvency
51
 
6.12
Environmental Matters
51
 
6.13
Subsidiaries
51
 
6.14
Litigation
51
 
6.15
Collateral
51
 
6.16
Material Contracts
51
 
6.17
Anti-Terrorism Laws
52
 
6.18
Compliance with OFAC Rules and Regulations
52
 
6.19
Compliance with FCPA
52
   
SECTION 7. AFFIRMATIVE COVENANTS
52
 
7.1
Information Covenants
52
 
7.2
Preservation of Existence and Franchises
55
 
7.3
Books and Records
55
 
7.4
Compliance with Law
55
 
7.5
Payment of Taxes and Other Indebtedness
55
 
7.6
Maintenance of Property; Insurance
55
 
7.7
Use of Proceeds
56
 
7.8
Audits/Inspections
56
 
7.9
Maintenance of Ownership
56
 
7.10
Financial Covenants
56
 
7.11
Material Contracts
56
 
7.12
Additional Guarantors
57
   
SECTION 8. NEGATIVE COVENANTS
59
 
8.1
Nature of Business
59
 
8.2.
Liens
60
 
8.3
Consolidation and Merger
61
 
8.4
Dispositions
62
 
8.5
Transactions with Affiliates
62
 
8.6
Indebtedness
63
 
8.7
Investments
64
 
8.8
Restricted Payments
64
   
SECTION 9. EVENTS OF DEFAULT
65
 
9.1
Events of Default
65
 
9.2
Acceleration; Remedies
67
 
9.3
Allocation of Payments After Event of Default
68
   
SECTION 10. AGENCY PROVISIONS
69
 
10.1
Appointment
69
 
10.2
Delegation of Duties
70
 
10.3
Exculpatory Provisions
70
 
10.4
Reliance on Communications
70
 
10.5
Notice of Default
71
 
10.6
Non-Reliance on Agent and Other Lenders
71
 
10.7
Indemnification
71

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

 
10.8
Agent in Its Individual Capacity
72
 
10.9
Successor Agent
72
   
SECTION 11. MISCELLANEOUS
72
 
11.1
Notices
72
 
11.2
Right of Set-Off
73
 
11.3
Benefit of Agreement
73
 
11.4
No Waiver; Remedies Cumulative
75
 
11.5
Payment of Expenses, etc
75
 
11.6
Amendments, Waivers and Consents
76
 
11.7
Counterparts/Telecopy
77
 
11.8
Headings
77
 
11.9
Defaulting Lender
77
 
11.10
Survival of Indemnification and Representations and Warranties
77
 
11.11
Governing Law; Venue
77
 
11.12
Waiver of Jury Trial; Waiver of Consequential Damages
78
 
11.13
Severability
78
 
11.14
Further Assurances
78
 
11.15
Entirety
78
 
11.16
Binding Effect; Continuing Agreement
78
 
11.17
Confidentiality; USA PATRIOT Act
79
   
SECTION 12. GUARANTY
80
 
12.1
The Guaranty
80
 
12.2
Obligations Unconditional
80
 
12.3
Reinstatement
81
 
12.4
Certain Additional Waivers
81
 
12.5
Remedies
82
 
12.6
Rights of Contribution
82
 
12.7
Guarantee of Payment; Continuing Guarantee
82



SCHEDULES


Schedule 1.1
 
Commitment Percentages
Schedule 2.2
 
Existing Letters of Credit
Schedule 6.13
 
Subsidiaries
Schedule 8.5
 
Affiliate Transactions
Schedule 11.1
 
Notices



EXHIBITS


Exhibit 1.1
 
Form of Rating Agency Designation
Exhibit 2.3
 
Form of Notice of Borrowing
Exhibit 2.5
 
Form of Notice of Continuation/Conversion
Exhibit 2.9(a)
 
Form of Revolving Note
Exhibit 2.9(b)
 
Form of Term Loan Note
Exhibit 2.9(c)
 
Form of Swingline Loan Note
Exhibit 5.1
 
Form of Account Designation Letter
Exhibit 7.1(d)
 
Form of Officer's Certificate
Exhibit 7.12
 
Form of Joinder Agreement
Exhibit 11.3(b)
 
Form of Assignment Agreement

 
 
 
iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
CREDIT AGREEMENT



THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Credit Agreement"), dated as
of June 21, 2007, is entered into among DCP MIDSTREAM OPERATING, LP, a Delaware
limited partnership (the "Borrower"), DCP MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (the "Parent") and all Subsidiaries of the Parent
(collectively, the "Guarantors"), the Lenders (as defined herein) and WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the "Agent").
 
RECITALS
 
WHEREAS, the Borrower, the Guarantors, certain lenders and the Agent entered
into that certain Credit Agreement dated as of December 7, 2005 (as amended or
modified from time to time, the "Existing Credit Agreement") whereby the Lenders
made available to the Borrower a credit facility in the aggregate initial amount
of $400 million;
 
WHEREAS, the Borrower has requested that the Lenders increase the amount of
credit facility and modify certain terms of the credit facility as more fully
set forth herein; and
 
WHEREAS, the Lenders have agreed to provide the requested amended and restated
credit facility to the Borrower on the terms, and subject to the conditions, set
forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1.

 
DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Definitions.
 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:
 
"Account Control Agreement" means Account Control Agreement-A2, Account Control
Agreement-A3 and any other account control agreement entered into with respect
to Cash Collateral.


"Account Control Agreement-A2" means an Account Control Agreement, in form and
substance satisfactory to the Agent, to be dated no later than the Initial Draw
Date with respect to the Term Loan A2, among the Borrower (as Debtor),
Intermediary (as Intermediary) and the Agent (as Bank) with respect to Cash
Collateral-A2.


"Account Control Agreement-A3" means an Account Control Agreement, in form and
substance satisfactory to the Agent, to be dated no later than the Initial Draw
Date with respect to the Term Loan A3, among the Borrower (as Debtor),
Intermediary (as Intermediary) and the Agent (as Bank) with respect to Cash
Collateral-A3.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 


"Account Designation Letter" means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Agent in substantially the form
attached hereto as Exhibit 5.1.


"Acquisition" by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of property or assets (other
than capital expenditures or acquisitions of inventory or supplies in the
ordinary course of business) of, or of a business unit or division of, another
Person or at least a majority of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


"Adjusted Base Rate" means the Base Rate plus the Applicable Margin for Base
Rate Loans.


"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable Margin
for Eurodollar Loans.
 
"Adjusted LIBOR Market Index Rate" means the LIBOR Market Index Rate plus the
Applicable Margin for Eurodollar Loans.
 
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. A Person shall be deemed to control a corporation if such
Person possesses, directly or indirectly, the power to direct or cause direction
of the management and policies of such corporation, whether through the
ownership of voting securities, by contract or otherwise.
 
"Agency Services Address" means Wachovia Bank, National Association, as
Administrative Agent, 201 South College Street, CP-8, Charlotte, North
Carolina 28288-0680, or such other address as may be identified by written
notice from the Agent to the Borrower and the Lenders.
 
"Agent" means Wachovia Bank, National Association and any successors and assigns
in such capacity.
 
"Applicable Margin" means, at any time:


(a)  with respect to Term Loans, (i) for Eurodollar Loans, .10% and (ii) for
Base Rate Loans, 0%.


(b) with respect to Loans (other than Term Loans) and applicable fees, if
neither the Parent nor the Borrower has a Debt Rating from S&P, Moody's or
Fitch, the rate per annum set forth below based on the Consolidated Leverage
Ratio:


 
 
Pricing Level
 
 
Consolidated
Leverage Ratio
 
Applicable Margin for Facility Fees
 
 
Applicable Margin for Utilization Fees
 
Applicable Margin
for Margin for Eurodollar Loans
 
Applicable Base Rate Loans
I
 
< 3.00 to 1.0
 
.100%
 
.100%
 
.350%
 
0%
II
 
> 3.00 to 1.0 but
< 3.75 to 1.0
 
.125%
 
.100%
 
.425%
 
0%
III
 
>3.75 to 1.0 but
< 4.50 to 1.0
 
.150%
 
.100%
 
.500%
 
0%
IV
 
>4.50 to 1.0
 
.175%
 
.100%
 
.575%
 
0%

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date that the officer's certificate is required to be
delivered pursuant to Section 7.1(d) evidencing calculation of the Consolidated
Leverage Ratio; provided, however, that if such certificate is not delivered
when due in accordance with such Section 7.1(d), then Pricing Level IV shall
apply as of the first Business Day after the date on which such certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a certificate is delivered in
accordance with Section 7.1(d), whereupon the Applicable Margin shall be
adjusted based upon the calculation of the Consolidated Leverage Ratio contained
in such certificate. The Applicable Margin in effect from the Effective Date
through the first Business Day immediately following the date a certificate is
required to be delivered pursuant to Section 7.1(d) for the fiscal quarter
ending June 30, 2007 shall be determined based upon Pricing Tier II.


(c) with respect to Loans (other than Term Loans) and applicable fees, if the
Parent or the Borrower has at least one Debt Rating from S&P, Moody's or Fitch,
the rate per annum set forth in the table below opposite the Debt Rating of the
Parent or the Borrower (as applicable):


Parent's or Borrower's Debt Rating*
 
Applicable Margin for Facility Fees
 
Applicable Margin for Utilization Fees
 
Applicable Margin for
Eurodollar Loans
 
Applicable Margin for Base
Rate Loans
>BBB+/Baal/BBB+
 
.070%
 
.050%
 
.230%
 
0%
BBB/Baa2/BBB
 
.090%
 
.050%
 
.310%
 
0%
BBB-/Baa3/BBB-
 
.110%
 
.100%
 
.440%
 
0%
<BB+/Ba1/BB+
 
.125%
 
.100%
 
.575%
 
0%

 
* If any Designated Rating Agency is other than S&P, Moody's and Fitch, then the
equivalent Debt Rating given by such rating agency shall be used. If there is
only one Designated Rating Agency it must be either S&P, Moody's or Fitch.


The Applicable Margin shall, in each case, be determined and adjusted on the
date on which there is a change in the Parent's or Borrower's (as applicable)
Debt Rating and shall be effective until a future change in such Debt Rating.
 
Notwithstanding the above, if at any time neither the Parent nor the Borrower is
rated by S&P, Moody's or Fitch, the pricing grid above based on the Consolidated
Leverage Ratio shall apply.
 
In the event that there are two Debt Ratings by the Designated Rating Agencies
and there is a split in Debt Ratings, the higher Debt Rating (i.e. the lower
pricing) will apply unless there is more than one level between the Debt Ratings
and then one level below the higher rating will apply. In the event there are
three ratings by the Designated Rating Agencies and there is a split in Debt
Ratings, (i) if two of the three Debt Ratings are the same, then such Debt
Rating will apply and (ii) if none of the Debt Ratings are the same, the middle
Debt Rating will apply.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Any adjustment in the Applicable Margin shall be applicable to all existing
Eurodollar Loans and Letters of Credit as well as any new Eurodollar Loans made
or Letters of Credit issued.
 
(e) The Borrower shall promptly deliver to the Agent, at the address set forth
on Schedule 11.1 and at the Agency Services Address, information regarding any
change in the Consolidated Leverage Ratio or the Parent's or Borrower's Debt
Rating that would change the existing Pricing Level pursuant to clause (a) or
(b) above.
 
(f) In the event that any financial statement or certification delivered
pursuant to Section 7.1 is shown to be inaccurate (regardless of whether this
Credit Agreement or the commitments hereunder are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an "Applicable
Period") than the Applicable Margin applied for such Applicable Period, then the
Borrower shall immediately (i) deliver to the Agent a corrected compliance
certificate for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based upon the corrected compliance certificate, and
(iii) immediately pay to the Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with Section 9.3.
In the event any such inaccuracy, if corrected, would have led to the
application of a lower Applicable Margin for any period than the Applicable
Margin applied for such period, then (1) Borrower may deliver to the Agent a
correct certificate for such period, (2) the Applicable Margin shall be
redetermined for such period based on the appropriate pricing level for such
period and (3) Borrower shall receive a credit for any interest actually paid
for such period in excess of the amount so redetermined to be applied against
future interest payments as and when they become due, but in no event shall any
Lender be required to refund any such amount to Borrower. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the Agent and the
Lenders under the Credit Documents, including their rights under Sections
3.1(b), 9.1 and 9.2 and other of their respective rights under this Credit
Agreement. 
 
"Approved Officer" means the president, a vice president, the treasurer or the
assistant treasurer of the applicable Credit Party or such other authorized
representative of such Credit Party as may be designated by any one of the
foregoing.
 
"Assignment Agreement" means an Assignment Agreement executed and delivered
pursuant to Section 11.3(b).
 
"Available Cash" has the meaning ascribed to such term in the First Amended and
Restated Agreement of Limited Partnership of the Parent as in effect on the
Effective Date, with such amendments thereto as agreed to by the Required
Lenders.
 
"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
"Base Rate" means, for any day, the rate per annum equal to the greater of
(a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the Prime
Rate in effect on such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
 
4

--------------------------------------------------------------------------------

 
 
"Base Rate Loan" means a Loan (other than a Swingline Loan) which bears interest
based on the Base Rate.
 
"Borrower" means DCP Midstream Operating, LP a Delaware limited partnership.
 
"Bridge Facility" means that certain Bridge Credit Agreement, dated as of May 9,
2007, by and among the Borrower, the Parent, certain subsidiaries of the Parent
party thereto, the lenders party thereto and Wachovia Bank, National Association
as administrative agent.
 
"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York or Charlotte, North Carolina;
provided, that in the case of Eurodollar Loans, such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.
 
"Businesses" has the meaning set forth in Section 6.12.
 
"Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
 
"Cash Collateral" means collectively, all assets and property maintained in Cash
Collateral-A2 Account, Cash Collateral-A3 Account and all other Cash Collateral
Accounts.
 
"Cash Collateral-A2" means all assets and property maintained in the Cash
Collateral-A2 Account.
 
"Cash Collateral-A3" means all assets and property maintained in the Cash
Collateral-A3 Account.
 
"Cash Collateral-A2 Account" means the account of the Borrower numbered
291155400 with the Intermediary.
 
"Cash Collateral-A3 Account" means the account of the Borrower numbered
001050970640 with the Intermediary.
 
"Cash Collateral Accounts" means Cash Collateral-A2 Account, Cash Collateral-A3
Account and any other cash collateral account formed in connection with the
securing of Loans made hereunder.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
 
5

--------------------------------------------------------------------------------

 
 
"Cash Equivalents" means, as at any date, (a) securities guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition,
(b) Dollar denominated time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank being an
"Approved Bank"), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody's and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 or
having portfolio assets of at least $5,000,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).
 
"Change of Control" means as of any date, the failure of (a) the Parent to own,
directly or indirectly, 100% of the equity of the Borrower or (b) DCP Midstream
LLC to own, directly or indirectly, a majority of the voting equity of the
general partner of the Parent.
 
"Closing Date" means the date hereof.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Co-lead Arrangers" means Wachovia Capital Markets, LLC and SunTrust Capital
Markets, Inc.
 
"Collateral Documents" means (i) the Account Control Agreement-A2, the Account
Control Agreement-A3, each other Account Control Agreement and (ii) each other
document executed and delivered in connection with the granting, attachment and
perfection of the Agent's security interest in the Cash Collateral, including,
without limitation, Uniform Commercial Code financing statements.
 
"Commercial Operation Date" means the date on which a Qualified Project is
substantially complete and commercially operable.
 
"Commitment" means, as to each Lender, the commitment of such Lender with
respect to the Revolving Committed Amount and the commitment of such Lender with
respect to the Term Loans and "Commitments" means, collectively, all such
commitments of the Lenders.
 
"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage with respect to Revolving Loans or different types of Term
Loans opposite such Lender's name on Schedule 1.1, as such percentage may be
modified by assignment or by an increase in Commitments in accordance with
Section 2.10.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
6

--------------------------------------------------------------------------------

 
 
"Conflicts Committee" has the meaning ascribed thereto in the Second Amended and
Restated Agreement of Limited Partnership of the Parent, as amended or restated
from time to time.
 
"Consolidated EBITDA" means, for any period, an amount equal to (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, the aggregate amount of (i) taxes based
on or measured by income, (ii) Consolidated Interest Expense and (iii)
depreciation and amortization expense plus (c) the amount of cash dividends
actually received during such period by the Parent and its Subsidiaries on a
consolidated basis from unconsolidated subsidiaries of the Parent or other
Persons minus (d) to the extent included in determining Consolidated Net Income
for such period, equity in earnings from unconsolidated subsidiaries of the
Parent. Furthermore, for purposes of the foregoing clauses (a) and (b),
Consolidated Net Income and consolidated expenses shall be adjusted with respect
to net income and expenses of non-wholly-owned consolidated subsidiaries to
reflect only the Credit Parties' pro rata ownership interest therein.
 
"Consolidated Indebtedness" means, without duplication, (a) all Indebtedness of
the Parent and its Subsidiaries on a consolidated basis (excluding the face
amount of Hybrid Securities outstanding at such date) minus (b) the principal
amount of Cash Collateral then held by the Intermediary. For purposes of the
foregoing, Indebtedness of a non-wholly owned Subsidiary shall be included in
the calculation of Consolidated Indebtedness only to the extent of the Credit
Parties' proportional interest therein, unless such Indebtedness is recourse to
the Credit Parties (in which case, the full amount of such Indebtedness that is
recourse to the Credit Parties shall be included in the calculation of
Consolidated Indebtedness).
 
"Consolidated Interest Coverage Ratio" means, as of the last day of each fiscal
quarter of the Parent, the ratio of (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Expense for the period of four consecutive fiscal quarters ending on such day.
 
"Consolidated Interest Expense" means interest expense as would appear on a
consolidated statement of income of the Parent and its Subsidiaries prepared in
accordance with GAAP; provided, that Consolidated Interest Expense associated
with the Term Loans for any period shall be reduced by any interest income
earned on the Cash Collateral during such period. For purposes of the foregoing,
interest expense of a non-wholly owned Subsidiary shall be included in the
calculation of Consolidated Interest Expense only to the extent of the Credit
Parties' proportional interest therein, unless the Indebtedness giving rise to
such interest expense is recourse to the Credit Parties.
 
"Consolidated Leverage Ratio" means, as of the last day of each fiscal quarter
of the Parent, the ratio of (a) Consolidated Indebtedness (excluding letters of
credit that do not support Indebtedness) on such day to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending on such day.
 
"Consolidated Net Income" means, for any period, the net income of the Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided, that Consolidated Net Income shall not include
(i) extraordinary gains or extraordinary losses, (ii) net gains and losses in
respect of disposition of assets other than in the ordinary course of business,
(iii) gains or losses attributable to write-ups or write-downs of assets
including hedging and derivative activities in the ordinary course of business
and (iv) the cumulative effect of a change in accounting principles, all as
reported in the Parent's consolidated statement(s) of income for the relevant
period(s) prepared in accordance with GAAP.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
7

--------------------------------------------------------------------------------

 
 
"Consolidated Net Tangible Assets" means, at any date of determination, the
total amount of consolidated assets of the Parent and its Subsidiaries after
deducting therefrom the value (net of any applicable reserves) of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Parent and its Subsidiaries for the most recently completed fiscal
quarter, in accordance with GAAP.
 
"Credit Documents" means this Credit Agreement, the Notes, the LOC Documents,
the Collateral Documents, any Notice of Borrowing, any Notice of
Continuation/Conversion and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto.
 
"Credit Exposure" means, as applied to each Lender (a) at any time prior to the
termination of the Commitments, the sum of (i) the Commitment Percentage of such
Lender with respect to Revolving Loans multiplied by the Revolving Committed
Amount plus (ii) the principal balance of outstanding Term Loans of such Lender
plus (iii) the aggregate available amount of undrawn Commitments of such Lender
with respect to the Term Loans and (b) at any time after the termination of the
Commitments, the sum of (i) the principal balance of the outstanding Loans of
such Lender plus (ii) such Lender's Participation Interest in the face amount of
outstanding Letters of Credit and Swingline Loans.
 
"Credit Facility Swap Contract" means any interest rate Swap Contract entered
into by a Credit Party with a Lender or an Affiliate of a Lender with respect to
the Obligations.


"Credit Parties" means the Borrower and the Guarantors.
 
"Debt Rating" means, the long-term senior unsecured, non-credit enhanced debt
rating of the Parent or the Borrower, as applicable, by the Designated Rating
Agencies. For all purposes of this Agreement, in the event that both the Parent
and the Borrower are rated by one or more Designated Rating Agencies, the term
"Debt Rating" shall mean the Debt Rating of the Parent.
 
"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the term of this Credit Agreement,
(b) has failed to pay to the Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement or (c) has been deemed insolvent
by a court of competent jurisdiction or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official.
 
"Designated Rating Agencies" shall mean up to any three of S&P, Moody's, Fitch
or any other rating agency selected by the Parent which is recognized by the
Securities and Exchange Commission and identified by the Parent from time to
time in a Rating Agency Designation and "Designated Rating Agency" shall mean
any one of the foregoing. Until such time as the Parent shall have delivered a
Rating Agency Designation to the Agent, the Designated Rating Agencies shall be
S&P, Moody's and Fitch.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
8

--------------------------------------------------------------------------------

 


"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by a
Credit Party (including the Equity Interests of any Subsidiary), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.


"Dollars" and "$" means dollars in lawful currency of the United States of
America.
 
"Effective Date" means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders).
 
"Eligible Assignee" means (a) any Lender approved by the Borrower, the Agent and
the Issuing Lenders, (b) any existing Lender or an Affiliate of an existing
Lender and (c) any other Person approved by the Borrower, the Issuing Lenders
and the Agent (in each case, which approval by the Borrower, the Issuing Lenders
and the Agent shall not be unreasonably withheld or delayed); provided, that
(A) the Borrower's consent is not required during the existence and continuation
of an Event of Default and (B) neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
 
"Environmental Laws" means any legal requirement of any Governmental Authority
pertaining to (a) the protection of health, safety, and the indoor or outdoor
environment, (b) the conservation, management, or use of natural resources and
wildlife, (c) the protection or use of surface water and groundwater or (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, release, threatened release, abatement, removal,
remediation or handling of, or exposure to, any hazardous or toxic substance or
material or (e) pollution (including any release to land surface water and
groundwater) and includes, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendment of 1984, 42 USC 6901 et seq., Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977,
33 USC 1251 et seq., Clean Air Act, as amended, 42 USC 7401 et seq., Toxic
Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous Materials
Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and Health Act
of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990, 33 USC 2701
et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
"ERISA Affiliate" means an entity, whether or not incorporated, which is under
common control with the Parent or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Parent or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
9

--------------------------------------------------------------------------------

 
 
"Eurodollar Loan" means a Loan bearing interest at the Adjusted Eurodollar Rate.
 
"Eurodollar Rate" means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum equal to the London Interbank
Offered Rate.
 
"Eurodollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined).
 
"Event of Default" has the meaning specified in Section 9.1.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as amended, modified, succeeded or
replaced from time to time.
 
"Existing Credit Agreement" has the meaning set forth in the Recitals hereto.
 
"Existing Letters of Credit" shall mean each of the letters of credit described
by date of issuance, amount, LC # and the date of expiry on Schedule 2.2 hereto.
 
"Extension of Credit" means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance of, or
participation in, a Letter of Credit by such Lender.
 
"Facility Fee" has the meaning specified in Section 3.4(a).
 
"Fee Letter" means that certain letter agreement, dated as of May 29, 2007,
among the Agent, Wachovia Capital Markets, LLC and the Borrower, as amended,
modified, supplemented or replaced from time to time.
 
"Federal Funds Rate" means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent.
 
"Fitch" means Fitch, Inc., or any successor or assignee of the business of such
company in the business of rating securities.
 
"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
 
"Government Acts" has the meaning specified in Section 2.2(k).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
10

--------------------------------------------------------------------------------

 
 
"Governmental Authority" means any Federal, state, local or foreign court,
monetary authority or governmental agency, authority, instrumentality or
regulatory body.
 
"Guarantor" means (a) the Parent, (b) each Subsidiary of the Parent in existence
as of the Effective Date (other than the Borrower) and (c) any Person which
becomes a "Guarantor" pursuant to Section 7.12 hereof, in each case, together
with their successors and permitted assigns.


"Hybrid Securities" means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Parent or the Borrower.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services purchased, (c) all obligations
of such Person created or arising under any conditional sale or other title
retention agreement with respect to the property acquired, (d) all obligations
of such Person under lease obligations which shall have been, or should be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee, (e) the face amount of all letter of credit indebtedness
available to be drawn (other than letter of credit obligations relating to
indebtedness included in Indebtedness pursuant to another clause of this
definition) and, without duplication, the unreimbursed amount of all drafts
drawn thereunder, (f) obligations of others secured by a Lien on property or
assets of such Person, whether or not assumed (but in any event not exceeding
the fair market value of the property or asset), (g) all guarantees of
Indebtedness referred to in clauses (a) through (f) above, (h) all amounts
payable by such Person in connection with mandatory redemptions or repurchases
of preferred stock, (i) any obligations of such Person (in the nature of
principal or interest) in respect of acceptances or similar obligations issued
or created for the account of such Person, (j) all Off Balance Sheet
Indebtedness of such Person and (k) obligations (contingent or otherwise)
existing or arising under any interest rate Swap Contract, to the extent such
obligations are classified as "indebtedness" for purposes of GAAP.
 
"Initial Draw Date" means, with respect to any Term Loan, the date of the
initial drawing under such Term Loan.
 
"Interest Payment Date" means (a) as to Base Rate Loans and Swingline Loans, the
first day of each calendar quarter of the Borrower and the Maturity Date, (b) as
to Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date and, in addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also on the last day of each
three-month period during such Interest Period and (c) as to LIBOR Market Index
Rate Loans, the first day of each calendar quarter of the Borrower, the maturity
date for such LIBOR Market Index Rate Loan and the Maturity Date. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day.
 
"Interest Period" means, with respect to Eurodollar Loans, a period of one, two,
three or six months' duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Loans); provided, however, (a) if any Interest Period would end on a
day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date and (c) where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
11

--------------------------------------------------------------------------------

 


"Intermediary" means US Bank, National Association, as Intermediary under the
Account Control Agreements or such other financial institution reasonably
acceptable to the Agent.


"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.


"Investment Grade Rating" means BBB- or better from S&P, Baa3 or better from
Moody's or BBB- or better from Fitch.
 
"Investment Grade Rating Date" means the date on which the Parent or Borrower
first achieves an Investment Grade Rating.
 
"Issuing Lender" means, with respect to (i) Existing Letters of Credit, Wachovia
Bank, National Association and (ii) Letters of Credit issued after the Closing
Date, Wachovia Bank, National Association or any other Lender as requested by
the Borrower and agreed to by such Lender.
 
"Issuing Lender Fees" has the meaning set forth in Section 3.4(b)(ii).
 
"Letter of Credit" means (a) a Letter of Credit issued for the account of the
Borrower or one of its Subsidiaries by an Issuing Lender pursuant to Section 2.2
or (b) any Existing Letter of Credit, in each case as such Letter of Credit may
be amended, modified, extended, renewed or replaced.
 
"Letter of Credit Fees" shall have the meaning assigned to such term in
Section 3.4(b)(i).
 
"Lender" means any Person identified as a Lender on the signature pages hereto
and any Eligible Assignee which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors or permitted
assigns.
 
"LIBOR Market Index Rate" means, for any day, the 30-day rate of interest per
annum appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by the Agent from another recognized source or interbank
quotation), or another rate as agreed to by the Agent and the Borrower.
 
"LIBOR Market Index Rate Loan" means a Loan bearing interest at the Adjusted
LIBOR Market Index Rate.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
12

--------------------------------------------------------------------------------

 
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
"Loans" means the Revolving Loans, the Swingline Loans and the Term Loans.
 
"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.
 
"LOC Obligations" means, at any time, the sum of (a) the maximum amount which is
then available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Letters of
Credit plus (b) the aggregate amount of all drawings under Letters of Credit
honored by an Issuing Lender but not theretofore reimbursed.
 
"London Interbank Offered Rate" means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum appearing
on Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If, for any reason, such rate is not
available, the term "London Interbank Offered Rate" shall mean, with respect to
any Eurodollar Loan for the Interest Period applicable thereto, the rate of
interest per annum appearing on such other service as may be nominated by the
British Bankers' Association as the London interbank offered rate for deposits
in Dollars at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified, the applicable
rate shall be the arithmetic mean of all such rates.
 
"Mandatory Borrowing" has the meaning specified in Section 2.2(e).
 
"Material Adverse Effect" means a material adverse effect on the business,
financial positions or results of operations of the Parent and its Subsidiaries
taken as a whole.
 
"Maturity Date" shall mean the Revolver Maturity Date and/or the Term Loan
Maturity Date, as applicable.
 
"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
"Multiple Employer Plan" means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Parent or any ERISA Affiliate and at least one
employer other than the Parent or any ERISA Affiliate are contributing sponsors.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
13

--------------------------------------------------------------------------------

 
 
"Non-Excluded Taxes" has the meaning specified in Section 4.4(a).
 
"Non-Extending Lender" has the meaning specified in Section 2.11.
 
"Notes" means the Revolving Notes, the Term Loan Notes and the Swingline Loan
Notes, if any.
 
"Notice of Borrowing" means a request by the Borrower for a Loan in the form of
Exhibit 2.3.
 
"Notice of Continuation/Conversion" means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.5.
 
"Obligations" means, without duplication, all of the obligations of the Credit
Parties to the Lenders and the Agent, whenever arising, under this Credit
Agreement, the Notes, the LOC Documents, the Collateral Documents, Credit
Facility Swap Contracts, Treasury Management Agreements or any of the other
Credit Documents.
 
"Off Balance Sheet Indebtedness" means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.
 
"Parent" means DCP Midstream Partners, LP, a Delaware limited partnership.
 
"Participation Interest" means the Extension of Credit by a Lender by way of a
purchase or deemed purchase of a participation in Letters of Credit or LOC
Obligations as provided in Section 2.2 or in any Swingline Loans as provided in
Section 2.8 or in any Loans as provided in Section 3.8.
 
"Payment Date" has the meaning set forth in Section 2.2(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
"Permitted Acquisitions" means any Acquisition by any Credit Party, so long as
(a) no Default or Event of Default is in existence or would be created thereby,
(b) the Person or assets being acquired by such Credit Party are in the
midstream energy business, (c) such Acquisition has been approved by the Board
of Directors or similar governing body of the target of such Acquisition (if
required or applicable) and (d) immediately after giving effect to such
acquisition, the Borrower is in compliance with Section 7.10 on a pro forma
basis.
 
"Permitted Cash Collateral" means each of the following instruments and
securities to the extent having maturities (for purposes of this definition,
"maturities" shall mean (i) weighted average life for asset-backed securities,
mortgage-backed securities, commercial mortgage-backed securities and
collateralized mortgage obligations, and the next reset date for auction rate
securities and (ii) with respect to mutual funds, the weighted average maturity
of the investments it owns) not greater than six months from the date of
acquisition thereof:


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
14

--------------------------------------------------------------------------------

 
 
(a) cash,
 
(b) investments in money market mutual funds that are registered with the SEC
and subject to Rule 2a-7 of the Investment Company Act of 1940 and have a net
asset value of 1.0,
 
  (c) U.S. Treasury Notes,
 
(d) direct obligations of the United States (including obligations of agencies
and sponsored enterprises of the United States) and other obligations whose
principal and interest is fully guaranteed by the United States,
 
(e) money market instruments (including, but not limited to, commercial paper,
banker's acceptances, time deposits and certificates of deposits) rated A-1 by
S&P or P-1 by Moody's at the time of purchase,
 
(f) obligations of corporations or other business entities (including, bonds,
notes and other structured obligations) rated AAA by S&P, Aaa by Moody's or AAA
by Fitch at the time of purchase,
 
(g) asset-backed securities rated AAA by S&P, Aaa by Moody's or AAA by Fitch at
the time of purchase,
 
(h) mortgage-backed securities, commercial mortgage-backed securities and
collateralized mortgage obligations rated AAA by S&P, Aaa by Moody's or AAA by
Fitch at the time of purchase,
 
(i) repurchase obligations that are collateralized no less than 102% of market
value (including accrued interest) by obligations of the U.S. government or one
of its sponsored enterprises or agencies,
 
(j) municipal obligations issued by any state of the United States of America or
any municipality or other political subdivision of any such state rated AAA by
S&P, Aaa by Moody's or AAA by Fitch at the time of purchase,
 
(k) 7, 28 or 35 day auction rate securities rated AAA by S&P, Aaa by Moody's or
AAA by Fitch at the time of purchase and
 
(l) shares in bond mutual funds that are registered under the Investment Company
Act of 1940 that invest solely in the items set forth in (a)-(k) above and rated
AAA by S&P, Aaa by Moody's or AAA by Fitch at the time of purchase,
 
in each case above which is held in the applicable Cash Collateral Account and
is subject to the Account Control Agreement and in which the Agent has, on
behalf of the Lenders, a first priority perfected security interest (such
security interest to be supported by a legal opinion from counsel to the
Borrower in form and substance satisfactory to the Agent).
 
Notwithstanding the above, at the time of purchase, no one issuer will be more
than 5% of the value of the Permitted Cash Collateral with respect to any Term
Loan. This rule excludes direct obligations of the United States, United States
sponsored agencies and enterprises, money market funds, repurchase agreements
and securities that have an effective maturity no longer than the next business
day. United States sponsored agencies and enterprises are limited to 40% of the
value of the Permitted Cash Collateral with respect to any Term Loan at time of
purchase, per issuer. For purposes of calculating the amount of Permitted Cash
Collateral on deposit in the Cash Collateral Accounts hereunder, Permitted Cash
Collateral of an issuer that exceeds the 5% or 40% thresholds set forth above
shall be excluded from such calculation.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
15

--------------------------------------------------------------------------------

 
 
"Permitted Cash Collateral-A2" means Permitted Cash Collateral securing the Term
Loan A2.
 
"Permitted Cash Collateral-A3" means Permitted Cash Collateral securing the Term
Loan A3.
 
"Person" means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.
 
"Plan" means any employee pension benefit plan (as defined in Section 3(2) of
ERISA) which is covered by ERISA and with respect to which the Parent or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an "employer" within the meaning of
Section 3(5) of ERISA.
 
"Prime Rate" means the per annum rate of interest established from time to time
by the Agent at its principal office in Charlotte, North Carolina as its Prime
Rate. Any change in the interest rate resulting from a change in the Prime Rate
shall become effective as of 12:01 a.m. of the Business Day on which each change
in the Prime Rate is announced by the Agent. The Prime Rate is a reference rate
used by the Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit to
any debtor.
 
"Properties" has the meaning set forth in Section 6.12.
 
"Qualified Acquisition" means a Permitted Acquisition, the aggregate purchase
price for which, when combined with the aggregate purchase price for all other
Permitted Acquisitions in any rolling 12-month period, is greater than or equal
to $25,000,000.
 
"Qualified Project" means the construction or expansion of any capital project
of the Parent or any of its Subsidiaries, the aggregate capital cost of which
exceeds $10,000,000.
 
"Qualified Project EBITDA Adjustments" shall mean, with respect to each
Qualified Project:
 
(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Agent as the projected Consolidated EBITDA of
the Parent and its Subsidiaries attributable to such Qualified Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Qualified Project (such amount to be determined based on customer contracts
relating to such Qualified Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other reasonable factors
deemed appropriate by Agent), which may, at the Parent's option, be added to
actual Consolidated EBITDA for the Parent and its Subsidiaries for the fiscal
quarter in which construction of such Qualified Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Qualified
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual Consolidated EBITDA of the Parent and its
Subsidiaries attributable to such Qualified Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
16

--------------------------------------------------------------------------------

 
 
(b) thereafter, actual Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount approved by Agent pursuant to Part
(a) above as the projected Consolidated EBITDA of Parent and its Subsidiaries
attributable to such Qualified Project for the fiscal quarters constituting the
balance of the four full fiscal quarter period following such Commercial
Operation Date; provided, in the event the actual Consolidated EBITDA of the
Parent and its Subsidiaries attributable to such Qualified Project for any full
fiscal quarter after the Commercial Operation Date shall materially differ from
the projected Consolidated EBITDA approved by Agent pursuant to Part (a) above
for such fiscal quarter, the projected Consolidated EBITDA of Parent and its
Subsidiaries attributable to such Qualified Project for any remaining fiscal
quarters included in the foregoing calculation shall be redetermined in the same
manner as set forth in clause (a) above, such amount to be approved by the
Agent, which may, at the Parent's option, be added to actual Consolidated EBITDA
for the Parent and its Subsidiaries for such fiscal quarters.
 
Notwithstanding the foregoing:
 
(A) no such additions shall be allowed with respect to any Qualified Project
unless:
 
(1) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 7.1(d) to the extent Qualified Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 7.10, the Borrower shall have delivered to the Agent written pro
forma projections of Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project; and
 
(2) prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent, and


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
 
17

--------------------------------------------------------------------------------

 
 
(B) the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Parent and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).
 
"Rating Agency Designation" means a written notice in the form of Exhibit 1.1
provided from time to time by the Parent to the Agent setting forth up to three
current Designated Rating Agencies.
 
"Register" has the meaning set forth in Section 11.3(c).
 
"Regulation A, D, T, U, or X" means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.
 
"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
 
"Required Collateral-A2 Amount" has the meaning specified in Section 7.13(b)(I).
 
"Required Collateral-A3 Amount" has the meaning specified in Section
7.13(b)(II).
 
"Required Lenders" means Lenders whose aggregate Credit Exposure constitutes
more than 50% of the aggregate Credit Exposure of all Lenders at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time
then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time.
 
"Responsible Officer" means the president, chief financial officer, treasurer or
assistant treasurer of the applicable Credit Party.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Credit Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Credit Party's
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.


"Revolver Maturity Date" shall mean the later of (a) the date that is five (5)
years following the Closing Date and (b) if the Revolver Maturity Date is
extended pursuant to Section 2.11, such extended Revolver Maturity Date as
determined pursuant to such Section 2.11.


"Revolving Committed Amount" means SIX HUNDRED MILLION DOLLARS ($600,000,000) as
such amount may be reduced in accordance with Section 2.7 or increased pursuant
to Section 2.10.
 
"Revolving Lender" means a Lender who has a Commitment Percentage with respect
to Revolving Loans greater than zero.
 
"Revolving Loans" has the meaning set forth in Section 2.1(a).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
18

--------------------------------------------------------------------------------

 
 
"Revolving Notes" means the promissory notes of the Borrower in favor of each of
the Lenders evidencing the Loans provided pursuant to Section 2.1(a),
individually or collectively, as appropriate, as such notes may be amended or
modified from time to time and substantially in the form of Exhibit 2.9(a).
 
"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.


"Sale and Leaseback Transaction" means, with respect to a Credit Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby a
Credit Party or such Subsidiary shall sell or transfer any assets used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such assets or other assets that it intends to use for substantially the
same purpose or purposes as the assets being sold or transferred.

"Sanctioned Country" means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.
 
"Sanctioned Person" means (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
 
"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries,
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time and (c) any other Person that is
controlled by such Person and who for GAAP purposes is required to be
consolidated into such Person's consolidated financial statements. Unless
otherwise provided, as used herein, "Subsidiary" shall refer to a Subsidiary of
the Parent.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
19

--------------------------------------------------------------------------------

 
 
"Swap Contract" means, to the extent entered into on a fair market value basis
at the time of entry, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Swingline Committed Amount" means SIXTY MILLION DOLLARS ($60,000,000).
 
"Swingline Lender" means Wachovia Bank, National Association or any successor
Swingline Lender.
 
"Swingline Loan" or "Swingline Loans" has the meaning set forth in
Section 2.8(a).
 
"Swingline Note" means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.8, as such promissory note may be amended or modified, from time to
time and substantially in the form of Exhibit 2.9(c).
 
"Termination Event" means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Parent or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA, (e) any event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (f) the complete
or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.
 
"Term Loan" has the meaning specified in Section 2.1(b).
 
"Term Loan Maturity Date" means, with respect to the Term Loan A2 and the Term
Loan A3, the date that is five (5) years following the Closing Date.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
20

--------------------------------------------------------------------------------

 
 
"Term Loan Note" means the promissory notes of the Borrower in favor of each of
the Lenders evidencing the Loans provided pursuant to Section 2.1(b),
individually or collectively, as appropriate, as such notes may be amended or
modified from time to time and substantially in the form of Exhibit 2.9(b).
 
"Term Loan A2" has the meaning specified in Section 2.1(b)(i).
 
"Term Loan A2 Commitment Fee" has the meaning set forth in Section 3.4(e)(i).
 
"Term Loan A2 Commitment Period" shall mean the period from and including the
Closing Date to and including the Term Loan A2 Commitment Termination Date.
 
"Term Loan A2 Commitment Termination Date" shall mean November 15, 2007.
"Term Loan A2 Funding Date" shall mean, with respect to the Term Loan A2, any
Business Day occurring during the Term Loan A2 Commitment Period in which the
Borrower delivers a Notice of Borrowing in accordance with Section 2.3(b);
provided, that there shall be no more than two (2) Term Loan A2 Funding Dates
during the Term Loan A2 Commitment Period.
 
"Term Loan A3" has the meaning specified in Section 2.1(b)(ii).
 
"Term Loan A3 Commitment Fee" has the meaning set forth in Section 3.4(e)(ii).
 
"Term Loan A3 Commitment Period" shall mean the period from and including the
Closing Date to and including the Term Loan A3 Commitment Termination Date.
 
"Term Loan A3 Commitment Termination Date" shall mean December 31, 2007.
 
"Term Loan A3 Funding Date" shall mean, with respect to the Term Loan A3, any
Business Day occurring during the Term Loan A3 Commitment Period in which the
Borrower delivers a Notice of Borrowing in accordance with Section 2.3(b);
provided, that there shall be no more than two (2) Term Loan A3 Funding Dates
during the Term Loan A3 Commitment Period.
 
"Tier 1 Permitted Cash Collateral" means Permitted Cash Collateral with
maturities of not more than 30 days from the date of acquisition with the
exception of auction rate securities which may have a re-set date of 35 days or
less.
 
"Tier 2 Permitted Cash Collateral" means Permitted Cash Collateral with
maturities more than 30 days from the date of acquisition but not more than 90
days from the date of acquisition.
 
"Tier 3 Permitted Cash Collateral" means Permitted Cash Collateral with
maturities more than 90 days from the date of acquisition but not more than 180
days from the date of acquisition.
 
"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services provided by a Lender or an Affiliate of a
Lender.


"Utilization Fees" has the meaning set forth in Section 3.4(c).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
21

--------------------------------------------------------------------------------

 
 
"Utilized Revolving Loan Commitment" means, for any period from the Effective
Date to the Revolver Maturity Date, the amount equal to the daily average sum
for such period of the aggregate principal amount of all Revolving Loans plus
Swingline Loans plus LOC Obligations.
 
"Voting Stock" means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.
 
1.2 Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
 
1.3 Accounting Terms.
 
(a) Generally. Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis.
 
(b) Calculations. Notwithstanding anything in this Credit Agreement to the
contrary:


(i) For purposes of calculating compliance with the financial covenants set
forth in Section 7.10 hereof and for purposes of determining the Applicable
Margin, with respect to all Permitted Acquisitions subsequent to the Effective
Date, Consolidated EBITDA, Consolidated Interest Expense and Consolidated
Indebtedness with respect to such newly acquired assets shall be calculated on a
pro forma basis as if such acquisition had occurred at the beginning of the
applicable twelve month period of determination.


(ii) For purposes of calculating compliance with the financial covenants set
forth in Section 7.10 hereof and for purposes of determining the Applicable
Margin, Consolidated EBITDA may include, at Parent's option, any Qualified
Project EBITDA Adjustments as provided in the definition thereof.

 
1.4 Time.
 
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 2.

 
LOANS
 
2.1 Revolving and Term Loans. 
 
(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make revolving loans to the Borrower in
Dollars, at any time and from time to time, during the period from the Effective
Date to the Revolver Maturity Date (each a "Revolving Loan" and collectively the
"Revolving Loans"); provided, however, that (a) the sum of the aggregate amount
of Revolving Loans outstanding plus the aggregate amount of Swingline Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving Committed Amount and (b) with respect to each individual
Revolving Lender, such Revolving Lender's pro rata share of outstanding
Revolving Loans plus such Revolving Lender's pro rata share of outstanding LOC
Obligations plus its pro rata share of Swingline Loans shall not exceed such
Revolving Lender's Commitment Percentage of the Revolving Committed Amount.
Subject to the terms of this Credit Agreement, the Borrower may borrow, repay
and reborrow Revolving Loans. Revolving Loans may consist of Base Rate Loans or
Eurodollar Loans as further provided herein; provided that any Revolving Loans
made on the Closing Date shall be Base Rate Loans unless the Borrower delivers
to the Agent a funding indemnity letter acceptable to the Agent. Unless earlier
terminated pursuant to other provisions of this Credit Agreement, the
Commitments hereunder with respect to Revolving Loans shall terminate on the
Revolver Maturity Date.
 
(b) Term Loans.
 
(i) Term Loan A2. Subject to the terms and conditions set forth herein, each
applicable Lender severally agrees to make available to the Borrower on each
Term Loan A2 Funding Date, in accordance with Section 2.3(b), such Lender's
applicable Commitment Percentage of a term loan in Dollars (the " Term Loan A2")
in the aggregate principal amount after giving effect to all Term Loan A2
borrowings of up to ONE HUNDRED MILLION DOLLARS ($100,000,000) (the "Term Loan
A2 Committed Amount") for the purposes hereinafter set forth. Amounts repaid on
the Term Loan A2 may not be reborrowed. The Term Loan A2 may consist of Base
Rate Loans or Eurodollar Loans as further provided herein; provided that any
borrowings of the Term Loan A2 on the Closing Date shall be Base Rate Loans. The
unused commitments of the Lenders with respect to the Term Loan A2 shall expire
on the Term Loan A2 Commitment Termination Date.
 
(ii) Term Loan A3. Subject to the terms and conditions set forth herein, each
applicable Lender severally agrees to make available to the Borrower on each
Term Loan A3 Funding Date, in accordance with Section 2.3(b), such Lender's
applicable Commitment Percentage of a term loan in Dollars (the " Term Loan A3")
in the aggregate principal amount after giving effect to all Term Loan A3
borrowings of up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the "Term
Loan A3 Committed Amount") for the purposes hereinafter set forth. Amounts
repaid on the Term Loan A3 may not be reborrowed. The Term Loan A3 may consist
of Base Rate Loans or Eurodollar Loans as further provided herein; provided that
any borrowings of the Term Loan A3 on the Closing Date shall be Base Rate Loans.
The unused commitments of the Lenders with respect to the Term Loan A3 shall
expire on the Term Loan A3 Commitment Termination Date.
 
(iii) Other Term Loans. Prior to the Term Loan Maturity Date and with the
consent of the Agent (such consent not to be unreasonably withheld), the
Borrower shall have the right to request, from time to time, additional term
loans to be evidenced under this Credit Agreement; provided that (A) no Default
or Event of Default shall exist at the time of such new term loan or after
giving effect thereto, (B) no individual Lender shall be required to participate
in any such term loan without its written consent, (C) the Credit Parties and
the Lenders providing any such term loan shall enter into an amendment to this
Credit Agreement as is necessary to evidence (x) the making of such term loan
and (y) the creation of any Cash Collateral Account and Account Control
Agreement and the establishment of any required collateral amounts associated
therewith (it being understood and agreed that, as set forth in Section 11.6,
such amendment shall not require the consent of any Lender not providing such
term loan), (D) Schedule 1.1 shall be amended to reflect the addition of the new
term loan and the Lenders participating therein, (E) the Borrower shall execute
and deliver such Term Note(s) as are requested by the Lenders providing
commitments for such additional term loan, (F) the Borrower shall demonstrate to
the satisfaction of the Agent that immediately after giving effect to such
additional term loan, the Borrower is in compliance with Section 7.10 on a pro
forma basis, (G) unless specifically set forth herein, the terms of such
additional term loan shall be determined at the time such additional term loan
is incurred and (H) after giving effect to such additional term loan, the total
amount of Term Loans outstanding plus the Revolving Committed Amount at such
time shall not exceed $1,000,000,000.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
23

--------------------------------------------------------------------------------

 
 
Any such additional term loan, at the option of the Borrower, shall be provided
by (x) one or more existing Lenders; provided that any existing Lender who
provides a commitment for such term loan must consent in writing thereto and/or
(y) one or more institutions that is not an existing Lender; provided that any
such institution (1) must conform to the definition of Eligible Assignee, (2)
must provide a commitment of at least $5,000,000 unless otherwise agreed to by
the Agent and the Borrower and (3) must become a Lender under this Credit
Agreement by execution and delivery of an appropriate joinder agreement or of
counterparts to this Credit Agreement in a manner acceptable to the Borrower and
the Agent.
 
The Agent is authorized to enter into, on behalf of the Lenders, any amendment
to this Credit Agreement or any other Credit Document as may be necessary to
solely incorporate the terms of each such additional term loan therein.
 
(iv) Term Loans. As used herein, "Term Loans" shall mean a collective reference
to the Term Loan A2, the Term Loan A3 and any additional term loans incurred
pursuant to Section 2.1(b)(iii) above.
 
2.2 Letters of Credit. 
 
(a) Issuance; Terms. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which an Issuing Lender
may reasonably require (so long as such terms and conditions do not impose any
financial obligation on or require any Lien (not otherwise contemplated by this
Credit Agreement) to be given by the Borrower or conflict with any obligation
of, or detract from any action which may be taken by the Borrower or its
Subsidiaries under this Credit Agreement), the applicable Issuing Lender shall
from time to time, upon request, issue in Dollars, and the Revolving Lenders
shall participate in, letters of credit (the "Letters of Credit") for the
account of the Borrower (or, subject to Section 2.2(f), the Parent or any of its
Subsidiaries) from the Effective Date until the Revolver Maturity Date, in a
form reasonably acceptable to such Issuing Lender; provided, however, that (i)
the sum of the aggregate amount of LOC Obligations outstanding plus Revolving
Loans outstanding plus Swingline Loans outstanding shall not exceed the
Revolving Committed Amount and (ii) with respect to each individual Lender, such
Lender's pro rata share of outstanding Revolving Loans plus its pro rata share
of outstanding LOC Obligations plus its pro rata share of Swingline Loans shall
not exceed such Lender's Commitment Percentage of the Revolving Committed
Amount. The issuance and expiry date of each Letter of Credit shall be a
Business Day. No Letter of Credit shall have an expiry date extending beyond the
date that is five (5) Business Days before the Revolver Maturity Date. Each
Letter of Credit shall be either (x) a standby letter of credit issued to
support the obligations (including pension or insurance obligations), contingent
or otherwise, of the Borrower, the Parent or any of its Subsidiaries or (y) a
commercial letter of credit in respect of the purchase of goods or services by
the Borrower, the Parent or any of its Subsidiaries in the ordinary course of
business. Each Letter of Credit shall comply with the related LOC Documents. The
Borrower's reimbursement obligations in respect of each Existing Letter of
Credit, and each Lender's participation obligations in connection therewith,
shall be governed by the terms of this Credit Agreement.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
24

--------------------------------------------------------------------------------

 
 
(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted in writing to the applicable Issuing Lender at least three Business
Days prior to the requested date of issuance. Such request shall specify the
date such Letter of Credit is to be issued and describe the terms of such Letter
of Credit and shall be accompanied by a completed application in form and
substance satisfactory to such Issuing Lender. Each Issuing Lender will notify
the Agent when a Letter of Credit is issued and the details with respect thereto
and shall provide to the Agent and, upon written request, to the Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, and the expiry date as well as
any payments or expirations which may have occurred. Each Issuing Lender will
further provide to the Agent, promptly upon request, copies of the Letters of
Credit.
 
(c) Participations. Each Lender, (i) on the Closing Date with respect to each
Existing Letter of Credit and (ii) upon issuance of any other Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Commitment Percentage of the obligations under such Letter of Credit, and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the applicable Issuing Lender therefor
and discharge when due, its Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Lender's participation in any Letter of Credit, to the extent that the
applicable Issuing Lender has not been reimbursed as required hereunder or under
any such Letter of Credit, each such Lender shall pay to the applicable Issuing
Lender its Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by the applicable Issuing Lender of an unreimbursed
drawing pursuant to the provisions of subsection (d) hereof. The obligation of
each Lender to so reimburse the applicable Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default, the Revolver Maturity Date or any other occurrence or event. Any
such reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.
 
(d) Reimbursement. In the event of any request for a drawing or any drawing
under any Letter of Credit, the applicable Issuing Lender will promptly notify
the Borrower as to the amount to be paid as a result of such drawing and the
date such payment is to be made by the applicable Issuing Lender (the "Payment
Date"). If the Commitments with respect to Revolving Loans remain in effect on
the Payment Date, the Borrower shall, unless the Borrower otherwise instructs
the Agent by not less than one Business Day's prior notice, be deemed to have
requested a Revolving Loan at the Base Rate in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the reimbursement obligations. The Borrower shall reimburse the applicable
Issuing Lender on the Payment Date either with the proceeds of a Revolving Loan
obtained hereunder or otherwise in same day funds as provided herein or in the
LOC Documents. If the Borrower shall fail to reimburse the applicable Issuing
Lender as provided hereinabove, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Base Rate plus two percent (2%).
The Borrower's reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of (but without waiver of)
any rights of set-off, counterclaim or defense to payment that the applicable
account party or the Borrower may claim or have against the Issuing Lenders, the
Agent, the Lenders, the beneficiary of the Letter of Credit drawn upon or any
other Person, including without limitation, any defense based on any failure of
the applicable account party or the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
applicable Issuing Lender will promptly notify the Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Agent for the
account of the applicable Issuing Lender, in Dollars and in immediately
available funds, the amount of such Lender's Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the applicable Issuing Lender if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the applicable Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the Agent
for the account of the applicable Issuing Lender interest on the unpaid amount
during the period from the date the Lender received the notice regarding the
unreimbursed drawing until such Lender pays such amount to the applicable
Issuing Lender in full at a rate per annum equal to, if paid within two Business
Days of the date of drawing, the Federal Funds Rate and thereafter at a rate
equal to the Base Rate. Each Lender's obligation to make such payment to the
applicable Issuing Lender, and the right of the applicable Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Commitments with respect to Revolving Loans hereunder, the
existence of a Default or Event of Default or the acceleration of the
obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by a Lender to the applicable Issuing Lender, such Lender shall,
automatically and without any further action on the part of the applicable
Issuing Lender or such Lender, acquire a participation in an amount equal to
such payment (excluding the portion of such payment constituting interest owing
to the applicable Issuing Lender) in the related unreimbursed drawing portion of
the LOC Obligation and in the interest thereon and in the related LOC Documents,
and shall have a claim against the Borrower with respect thereto.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
25

--------------------------------------------------------------------------------

 
 
(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan borrowing to
reimburse a drawing under a Letter of Credit, the Agent shall give notice to the
Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
"Mandatory Borrowing") shall be immediately made from all Lenders (without
giving effect to any termination of the Commitments pursuant to Section 9.2 or
otherwise) pro rata based on each Lender's respective Commitment Percentage and
the proceeds thereof shall be paid directly to the applicable Issuing Lender for
application to the respective LOC Obligations. Each such Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each such Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 5.2 are then
satisfied, (iii) whether a Default or Event of Default then exists, (iv) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required hereunder or (v) any reduction in the Revolving Committed
Amount. In the event that any Mandatory Borrowing cannot be made on the date
otherwise required above, whether because the Commitments have terminated or for
any other reason (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each such Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Participation Interest in the outstanding LOC Obligations; provided, that in the
event any Lender shall fail to fund its Participation Interest on the day it is
required to do so, then the amount of such Lender's unfunded Participation
Interest therein shall bear interest payable to the applicable Issuing Lender
upon demand, at the rate equal to, if paid within two Business Days of such
date, the Federal Funds Rate, and thereafter at a rate equal to the Base Rate.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
26

--------------------------------------------------------------------------------

 
 
(f) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, a Letter of Credit issued
hereunder may contain a statement to the effect that such Letter of Credit is
issued for the account of the Parent or any of its Subsidiaries; provided, that
notwithstanding such statement, the Borrower shall be the actual account party
for all purposes of this Credit Agreement for such Letter of Credit and such
statement shall not affect the Borrower's reimbursement obligations hereunder
with respect to such Letter of Credit.
 
(g) Modification and Extension. Except for non-substantive amendments to any
Letter of Credit for the purpose of correcting errors or ambiguities or to allow
for administrative convenience (which amendments each Issuing Bank may make in
its discretion with the consent of the Borrower), the amendment, modification,
supplement, extension or renewal of any Letter of Credit shall be deemed to be
an issuance of such Letter of Credit. If any Letter of Credit contains a
provision pursuant to which it is deemed to be automatically renewed unless
notice of termination is given by the applicable Issuing Lender, such Issuing
Lender shall timely give notice of termination if (i) as of close of business on
the seventeenth day prior to the last day upon which such Issuing Lender's
notice of termination may be given to the beneficiaries of such Letter of
Credit, such Issuing Lender has received a notice of termination from the
Borrower or a notice from the Agent that the conditions to issuance of such
Letter of Credit have not been satisfied or (ii) the renewed Letter of Credit
would have a term not permitted by subsection (a) above.
 
(h) Uniform Customs and Practices. An Issuing Lender may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the "UCP") or the International Standby Practices 1998 (the "ISP98"), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.
 
(i) Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of each Issuing Lender hereunder to the Lenders are only
those expressly set forth in this Credit Agreement and that each Issuing Lender
shall be entitled to assume that the conditions precedent set forth in Section
5.2 have been satisfied unless it shall have acquired actual knowledge that any
such condition precedent has not been satisfied; provided, however, that nothing
set forth in this Section 2.2 shall be deemed to prejudice the right of any
Lender to recover from an Issuing Lender any amounts made available by such
Lender to such Issuing Lender pursuant to this Section 2.2 in the event that it
is determined by a court of competent jurisdiction that the payment with respect
to a Letter of Credit constituted gross negligence or willful misconduct on the
part of such Issuing Lender.
 
(j) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application and any LOC Documents relating to the Existing Letters of Credit),
this Credit Agreement shall govern.
 
(k) Indemnification of Issuing Lenders.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
27

--------------------------------------------------------------------------------

 
 
(i) In addition to its other obligations under this Credit Agreement, the
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lenders
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys' fees) that
the Issuing Lenders may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or (B) the failure of an
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called "Government Acts").
 
(ii) As between the Borrower and the Issuing Lenders, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lenders shall not be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of an Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of an
Issuing Lender's rights or powers hereunder.
 
(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lenders against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts. An
Issuing Lender shall not, in any way, be liable for any failure by such Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of such Issuing
Lender.
 
(iv) Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.2. The obligations of the
Borrower under this subsection (k) shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of an Issuing Lender to
enforce any right, power or benefit under this Credit Agreement.
 
(v) Notwithstanding anything to the contrary contained in this subsection (k) or
any of the Credit Documents, the Borrower shall have no obligation to indemnify
an Issuing Lender in respect of any liability incurred by such Issuing Lender
arising solely out of the gross negligence or willful misconduct of such Issuing
Lender, as determined by a court of competent jurisdiction. Nothing in this
Credit Agreement shall relieve an Issuing Lender of any liability to the
Borrower in respect of any action taken by such Issuing Lender which action
constitutes gross negligence or willful misconduct of such Issuing Lender or a
violation of the UCP, the ISP98 or Uniform Commercial Code (as applicable), as
determined by a court of competent jurisdiction.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
28

--------------------------------------------------------------------------------

 
 
2.3 Method of Borrowing for Revolving Loans and Term Loans.
 
(a) Revolving Loans. By no later than 11:00 a.m. (a) on the date of the
requested borrowing of Revolving Loans (other than Swingline Loans) that will be
Base Rate Loans or (b) three Business Days prior to the date of the requested
borrowing of Loans that will be Eurodollar Loans, the Borrower shall submit a
written Notice of Borrowing in the form of Exhibit 2.3 to the Agent setting
forth (i) the amount requested, (ii) whether such Revolving Loans shall accrue
interest at the Adjusted Base Rate or the Adjusted Eurodollar Rate, (iii)  with
respect to Revolving Loans that will be Eurodollar Loans, the Interest Period
applicable thereto and (iv) certification that the Borrower has complied in all
respects with Section 5.2.
 
(b)  Term Loans. By no later than 11:00 a.m. (a) on the date of the requested
borrowing of the applicable Term Loans that will be Base Rate Loans or (b) three
Business Days prior to the date of the requested borrowing of the applicable
Term Loans that will be Eurodollar Loans, the Borrower shall submit a written
Notice of Borrowing in the form of Exhibit 2.3 to the Agent setting forth
(i) the amount requested, (ii) whether such Term Loans shall accrue interest at
the Adjusted Base Rate or the Adjusted Eurodollar Rate, (iii)  with respect to
Term Loans that will be Eurodollar Loans, the Interest Period applicable thereto
and (iv) certification that the Borrower has complied in all respects with
Section 5.2.
 
2.4 Funding of Revolving Loans and Term Loans.
 
Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
applicable Lenders as to the terms thereof. Each such Lender shall make its
Commitment Percentage of the requested Revolving Loans or Term Loans, as
applicable, available to the Agent by 2:00 p.m. on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds at
the Agency Services Address. The amount of the requested Loans will then be made
available to the Borrower by the Agent by crediting the account of the Borrower
on the books of such office of the Agent, to the extent the amount of such Loans
are made available to the Agent.
 
No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans under this Section 2.4; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Agent shall have been
notified by any Lender prior to the time of any such Loan that such Lender does
not intend to make available to the Agent its portion of the Loans to be made on
such date, the Agent may assume that such Lender has made such amount available
to the Agent on the date of such Loans, and the Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent, the Agent shall be able to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Agent's demand therefor, the Agent
will promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount within two Business Days to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(a) from the Borrower at the applicable rate for such Loan pursuant to the
Notice of Borrowing and (b) from a Lender at the Federal Funds Rate.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
29

--------------------------------------------------------------------------------

 
 
2.5 Continuations and Conversions.
 
The Borrower shall have the option (subject to the limitations set forth below),
on any Business Day, to continue existing Eurodollar Loans for a subsequent
Interest Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans into Base Rate Loans; provided, however, that (a) each such
continuation or conversion must be requested by the Borrower pursuant to a
written Notice of Continuation/Conversion, in the form of Exhibit 2.5, in
compliance with the terms set forth below, (b) if a Eurodollar Loan is continued
or converted into a Base Rate Loan on any day other than the last day of the
Interest Period applicable thereto, then the Borrower shall be subject to the
provisions set forth in Section 4.3, (c) Eurodollar Loans may not be continued
nor may Base Rate Loans be converted into Eurodollar Loans during the existence
and continuation of a Default or Event of Default and (d) any request to extend
a Eurodollar Loan that fails to comply with the terms hereof or any failure to
request an extension of a Eurodollar Loan at the end of an Interest Period shall
constitute a conversion to a Base Rate Loan on the last day of the applicable
Interest Period. Each continuation or conversion must be requested by the
Borrower no later than 11:00 a.m. (i) on the date for a requested conversion of
a Eurodollar Loan to a Base Rate Loan or (ii) three Business Days prior to the
date for a requested continuation of a Eurodollar Loan or conversion of a Base
Rate Loan to a Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent which shall set forth (A) whether
the Borrower wishes to continue or convert such Loans and (B) if the request is
to continue a Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan,
the Interest Period applicable thereto.
 
2.6 Minimum Amounts.
 
Each request for a Revolving Loan or a Term Loan or a conversion or continuation
of a Loan hereunder shall be subject to the following requirements: (a) each
Eurodollar Loan that is a Revolving Loan shall be in a minimum amount of
$10,000,000 (and in integral multiples of $1,000,000 in excess thereof),
(b) each Base Rate Loan that is a Revolving Loan shall be in a minimum amount of
the lesser of $10,000,000 (and in integral multiples of $1,000,000 in excess
thereof) or the remaining amount available to be borrowed, (c) any Term Loan
shall be in a minimum amount of the lesser of $10,000,000 or the remaining
amount available to be borrowed, and (d) no more than ten Eurodollar Loans shall
be outstanding hereunder at any one time. For the purposes of this Section, all
Eurodollar Loans with the same Interest Periods that begin and end on the same
date shall be considered as one Eurodollar Loan, but Eurodollar Loans with
different Interest Periods, even if they begin on the same date, shall be
considered separate Eurodollar Loans.
 
2.7 Reductions of Revolving Committed Amount.
 
Upon at least five (5) Business Days' notice, the Borrower shall have the right
to permanently terminate or reduce the aggregate unused amount of the Revolving
Committed Amount at any time or from time to time; provided, that (a) each
partial reduction shall be in an aggregate amount at least equal to $10,000,000
and in integral multiples of $1,000,000 above such amount, (b) no reduction
shall be made which would reduce the Revolving Committed Amount to an amount
less than the aggregate amount of the then outstanding Revolving Loans plus the
aggregate amount of the then outstanding LOC Obligations plus the aggregate
amount of then outstanding Swingline Loans. Any reduction in (or termination of)
the Revolving Committed Amount shall be permanent and may not be reinstated.
 
2.8 Swingline Loans. 
 
(a) Swingline Commitment. Subject to the terms and conditions herein, the
Swingline Lender, in its individual capacity, agrees to make loans to the
Borrower in Dollars, at any time and from time to time, during the period from
the Effective Date to the Revolver Maturity Date (each a "Swingline Loan" and
collectively, the "Swingline Loans"); provided, however, that (a) the sum of the
aggregate amount of Swingline Loans outstanding plus Revolving Loans outstanding
plus LOC Obligations outstanding shall not exceed the Revolving Committed Amount
and (b) the aggregate amount of Swingline Loans outstanding at any one time
shall not exceed the Swingline Committed Amount. Subject to the terms and
conditions of the Credit Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
30

--------------------------------------------------------------------------------

 


(b) Notice of Borrowing and Funding. By no later than 1:00 p.m. on the date of
the requested borrowing of Swingline Loans, the Borrower shall submit a written
Notice of Borrowing in the form of Exhibit 2.3 to the Agent setting forth (i)
the amount requested, (ii) certification that the Borrower has complied in all
respects with Section 5.2 and (iii) whether such Swingline Loans shall be Base
Rate Loans or LIBOR Market Index Rate Loans. Swingline Loan borrowings shall be
made in minimum amounts of $500,000 and in integral amounts of $100,000 in
excess thereof. The amount of the requested Swingline Loans will then be made
available to the Borrower by the Swingline Lender by crediting the account of
the Borrower on the books of such office of the Agent.


(c) Repayment of Swingline Loans. Each Swingline Loan borrowing that is a Base
Rate Loan shall be due and payable on the Revolver Maturity Date. Each Swingline
Loan borrowing that is a LIBOR Market Index Rate Loan shall be due and payable
on the earlier of (A) the Revolver Maturity Date and (B) fourteen days after the
date such Swingline Loan is made. Swingline Loans that are LIBOR Market Index
Rate Loans may not be refinanced with the proceeds of Swingline Loans that are
LIBOR Market Index Rate Loans. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower, demand repayment of its
Swingline Loans by way of a Revolving Loan borrowing, in which case the Borrower
shall be deemed to have requested a Revolving Loan borrowing comprised entirely
of Base Rate Loans in the amount of such Swingline Loans; provided, however,
that, in the following circumstances, any such demand shall also be deemed to
have been given one (1) Business Day prior to each of (i) the Revolver Maturity
Date, (ii) the occurrence of any Event of Default described in Section 9.1(e),
(iii) upon acceleration of the Obligations hereunder, whether on account of an
Event of Default described in Section 9.1(e) or any other Event of Default, (iv)
the exercise of remedies in accordance with the provisions of Section 9.2 hereof
and (v) with respect to any LIBOR Market Index Rate Loan, the fourteenth day
after the making of such Loan to the extent such Loan is not repaid sooner (each
such Revolving Loan borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as a "Mandatory
Swingline Borrowing"). Each Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Lenders from the Agent
if such notice is received at or before 2:00 p.m., otherwise such payment shall
be made at or before 12:00 noon on the Business Day next succeeding the day such
notice is received, in the amount and in the manner specified in the preceding
sentence notwithstanding (A) the amount of the Mandatory Swingline Borrowing may
not comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (B) whether any conditions specified in Section 5.2 are then
satisfied, (C) whether a Default or an Event of Default then exists, (D) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.3, (E) the date of such Mandatory Swingline
Borrowing, or (F) any reduction in the Revolving Committed Amount or termination
of the Commitments with respect to Revolving Loans immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith. In the event that
any Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Swingline
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such Participation Interests in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 9.2);
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
Participation Interests is purchased, and (y) at the time any purchase of
Participation Interests pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interests purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Base Rate.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
31

--------------------------------------------------------------------------------

 


2.9 Notes.
 
(a) The Revolving Loans made by a Lender, upon request of such Lender, shall be
evidenced by a duly executed promissory note of the Borrower payable to such
Lender in substantially the form of Exhibit 2.9(a) (the "Revolving Notes").
 
(b) The Term Loans made by a Lender, upon request of such Lender, shall be
evidenced by a duly executed promissory note of the Borrower payable to such
Lender in substantially the form of Exhibit 2.9(b) (the "Term Loan Notes").
 
(c) The Swingline Loans made by the Swingline Lender, upon request of the
Swingline Lender, shall be evidenced by a promissory note of the Borrower
payable to the Swingline Lender in substantially the form of Exhibit 2.9(c) (the
"Swingline Loan Note").
 
2.10 Increases in Revolving Committed Amount.


(a) Requested Increases. The Borrower shall have the right, prior to the
Revolver Maturity Date and with the consent of the Agent and the Issuing Lenders
(such consent not to be unreasonably withheld), from time to time during the
term of this Credit Agreement, and subject to the terms and conditions set forth
below, to increase the aggregate amount of the Revolving Committed Amount;
provided that (i) no Default or Event of Default shall exist at the time of the
request or the proposed increase in the Revolving Committed Amount; (ii) such
increase must be in a minimum amount of $10,000,000 and in integral multiples of
$1,000,000 above such amount, (iii) the Revolving Committed Amount shall not be
increased pursuant to this Section 2.10(a) to an amount that, when added to the
total amount of Term Loans outstanding on the effective date of such increase,
would be greater than ONE BILLION DOLLARS ($1,000,000,000), (iv) no individual
Lender's Commitment may be increased without such Lender's written consent, (v)
the Borrower shall execute and deliver such Revolving Note(s) as are necessary
to reflect the increase in the Revolving Committed Amount, (vi) Schedule 1.1
shall be amended to reflect the revised Revolving Committed Amount and revised
Commitments and Commitment Percentages of the Lenders and (vii) if any Revolving
Loans are outstanding at the time of an increase in the Revolving Committed
Amount, the Borrower will prepay (provided that any such prepayment shall be
subject to Section 4.3) one or more existing Revolving Loans in an amount
necessary such that after giving effect to the increase in the Revolving
Committed Amount each Lender will hold its Commitment Percentage (based on its
share of the revised Revolving Committed Amount) of outstanding Revolving Loans.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
32

--------------------------------------------------------------------------------

 
 
Any such increase in the Revolving Committed Amount shall apply, at the option
of the Borrower, to (x) the Commitment with respect to Revolving Loans of one or
more existing Lenders; provided that any Lender whose Commitment is being
increased must consent in writing thereto and/or (y) the creation of a new
Commitment with respect to Revolving Loans to one or more institutions that is
not an existing Lender; provided that any such institution (A) must conform to
the definition of Eligible Assignee, (B) must have a Commitment with respect to
Revolving Loans of at least $10,000,000 unless otherwise agreed to by the Agent
and the Borrower and (C) must become a Lender under this Credit Agreement by
execution and delivery of an appropriate joinder agreement or of counterparts to
this Credit Agreement in a manner acceptable to the Borrower and the Agent.
 
(b) Automatic Increases. The Revolving Committed Amount shall be automatically
increased from time to time in accordance with Section 3.2(a)(iii). The
Commitments for any such increase shall be provided pro rata by the Lenders
under the applicable Term Loan, the prepayment of which gave rise to such
increase pursuant to Section 3.2(a)(iii). Upon any such increase, (i) Schedule
1.1 shall be amended to reflect the revised Revolving Committed Amount and the
revised Commitments of the Lenders providing the additional Commitments for such
increase and (ii) the Borrower will prepay (provided that any such prepayment
shall be subject to Section 4.3) one or more existing Revolving Loans in an
amount necessary such that after giving effect to the increase in the Revolving
Committed Amount each Lender will hold its Commitment Percentage (as revised due
to the increase in the Revolving Committed Amount) of outstanding Revolving
Loans.
 
2.11 Extension of Revolver Maturity Date.
 
(a) Requests for Extension. The Borrower may from time to time, during the term
of this Credit Agreement, by notice to the Agent (who shall promptly notify the
Lenders) not earlier than 60 days and not later than 30 days prior to any
anniversary of the Closing Date that occurs prior to the Revolver Maturity Date,
request on more than one occasion that each Revolving Lender consent to extend
the Revolver Maturity Date for an additional one year from the Revolver Maturity
Date then in effect hereunder (the "Existing Maturity Date").


(b) Lender Elections to Extend. Each Revolving Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not later than the
date (the "Notice Date") that is 15 days prior to the applicable anniversary of
the Closing Date, advise the Agent whether or not such Revolving Lender agrees
to such extension (and each Revolving Lender that determines not to so extend
its Revolver Maturity Date (a "Non-Extending Lender") shall notify the Agent of
such fact promptly after such determination (but in any event no later than the
Notice Date) and any Revolving Lender that does not so advise the Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Revolving Lender to agree to such extension shall not obligate
any other Revolving Lender to so agree.


(c) Notification by Agent. The Agent shall notify the Borrower of each Revolving
Lender's determination under this Section no later than the date 15 days prior
to the applicable anniversary of the Closing Date (or, if such date is not a
Business Day, on the next preceding Business Day).


(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with one or more institutions (each, an "Additional
Commitment Lender") (i) that are existing Lenders (and, if any such Additional
Commitment Lender is already a Lender, its Commitment with respect to Revolving
Loans shall be in addition to such Lender's Commitment hereunder on such date)
or (ii) that are not existing Lenders; provided that any such institution (A)
must conform to the definition of Eligible Assignee, (B) must be acceptable to
the Agent (which approval shall not be unreasonably withheld or delayed) and (C)
must become a Lender under this Credit Agreement by execution and delivery of an
appropriate joinder agreement or of counterparts to this Credit Agreement in a
manner acceptable to the Borrower and the Agent.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
33

--------------------------------------------------------------------------------

 


(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
with respect to Revolving Loans of the Revolving Lenders that have agreed so to
extend the Revolver Maturity Date and the additional Commitments with respect to
Revolving Loans of the Additional Commitment Lenders shall be at least 51% of
the aggregate amount of the Revolving Committed Amount in effect immediately
prior to the applicable anniversary of the Closing Date, then, effective as of
the applicable anniversary of the Closing Date, the Revolver Maturity Date shall
be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Revolver Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a "Lender" for all purposes of this
Agreement.


(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolver Maturity Date pursuant to this Section shall not
be effective unless:


(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;


(ii) the representations and warranties contained in this Credit Agreement are
true and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);


(iii) with respect to each Non-Extending Lender, on the Revolver Maturity Date
(as in effect prior to such extension), the Borrower shall prepay (provided that
any such prepayment shall be subject to Section 4.3) all Obligations owing to
such Non-Extending Lender and the Revolving Committed Amount shall be reduced by
an amount equal to such Non-Extending Lender's Commitment with respect to
Revolving Loans;


(iv) on the Revolver Maturity Date (as in effect prior to such extension), the
Borrower shall prepay (provided that any such prepayment shall be subject to
Section 4.3) one or more existing Revolving Loans in an amount necessary such
that, after giving effect to the extension of the Revolver Maturity Date, each
Lender will hold its pro rata share (based on its share of the revised Revolving
Committed Amount) of outstanding Revolving Loans;


(v) on the Revolver Maturity Date (as in effect prior to such extension), the
Borrower shall prepay (provided that any such prepayment shall be subject to
Section 4.3) one or more existing Revolving Loans or cash collateralize Letters
of Credit in an amount necessary such that, after giving effect to the extension
of the Revolver Maturity Date, the aggregate amount of LOC Obligations
outstanding plus Revolving Loans outstanding shall not exceed the Revolving
Committed Amount; and


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
34

--------------------------------------------------------------------------------

 


(vi) since the date of the most recent annual audited financial statements
delivered pursuant to Section 7.1(a), no event or condition shall have occurred
on or before the date of such extension that would have or would be reasonably
expected to have a Material Adverse Effect.


(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.3 to the contrary.

 
SECTION 3.

 
PAYMENTS
 
3.1 Interest.
 
(a) Interest Rate.
 
(i) All Base Rate Loans and all Swingline Loans shall accrue interest at the
Adjusted Base Rate.
 
(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.
 
(iii) All LIBOR Market Index Rate Loans shall accrue interest at the Adjusted
LIBOR Market Index Rate.
 
(b) Default Rate of Interest. Upon the occurrence, and during the continuation,
of an Event of Default, all past due principal of and, to the extent permitted
by law, past due interest on, the Loans and any other past due amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at a per annum rate equal to one percent (1%) plus the rate which would
otherwise be applicable (or if no rate is applicable, then the rate for Loans
that are Base Rate Loans plus one percent (1%) per annum).
 
(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.
 
3.2 Prepayments. 
 
(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days'
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; (ii) each such partial prepayment of Revolving Loans
shall be in the minimum principal amount of $10,000,000 and each such partial
prepayment of Term Loans shall be in the minimum principal amount of $1,000,000;
(iii) any voluntary prepayment of a Term Loan in connection with a Permitted
Acquisition or capital expenditure shall cause the Revolving Committed Amount to
be increased in the same dollar amount of such prepayment and shall be subject
to Section 2.10(b); and (iv) any prepayment of the Term Loans shall be applied
first to the Term Loan A2, second to the Term Loan A3 and thereafter to any
additional term loans incurred pursuant to Section 2.1(b)(iii) hereof in the
direct order in which such term loans were incurred. Any prepayments made under
this Section 3.2(a) shall be applied first to LIBOR Market Index Rate Loans in
the direct order such Loans were incurred, next to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities and shall be
subject to Section 4.3. The increase in the Revolving Committed Amount pursuant
to this clause (a) may, upon request of the Borrower, occur concurrently with
the prepayment of the Term Loans.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
35

--------------------------------------------------------------------------------

 
 
(b) Mandatory Prepayments. If at any time the amount of Revolving Loans
outstanding plus Swingline Loans outstanding plus the aggregate amount of LOC
Obligations outstanding exceeds the Revolving Committed Amount, the Borrower
shall immediately make a principal payment to the Agent in a manner and in an
amount necessary to be in compliance with Sections 2.1(a), 2.2 and 2.8 and as
directed by the Agent. All amounts required to be paid pursuant to this
Section 3.2(b) shall be (A) applied first to Swingline Loans (first to LIBOR
Market Index Rate Loans in the direct order such Loans were incurred and then to
Base Rate Loans), then to Revolving Loans (first to Base Rate Loans and then to
Eurodollar Loans in the direct order of Interest Period maturities) and then to
a cash collateral account in respect of LOC Obligations and (B) subject to
Section 4.3.
 
3.3 Payment of Loans in full at Maturity.
 
On the applicable Maturity Date, the entire outstanding principal balance of all
applicable Loans, together with accrued but unpaid interest and all other sums
owing under this Credit Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.
 
3.4 Fees.
 
(a) Facility Fees. The Borrower shall pay to the Agent, for the pro rata benefit
of the Lenders, a facility fee (the "Facility Fee") equal to the Applicable
Margin for Facility Fees times the actual daily amount of Revolving Committed
Amount (or, if the Commitments with respect to Revolving Loans have terminated,
on the outstanding amount of all Revolving Loans, Swingline Loans and LOC
Obligations), regardless of usage. The Facility Fee shall accrue at all times
during the period beginning on the Effective Date and ending on the Revolver
Maturity Date (and thereafter so long as any Revolving Loans, Swingline Loans or
LOC Obligations remain outstanding), including at any time during which one or
more of the conditions in Section 5.2 is not met, and shall be due and payable
quarterly in arrears on the15th day following the last day of each calendar
quarter for the prior calendar quarter, commencing with the first such date to
occur after the Closing Date, and on the Revolver Maturity Date (and, if
applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin for
Facility Fees during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin for Facility Fees separately for each period
during such quarter that such Applicable Margin for Facility Fees was in effect.
 
(b) Letter of Credit Fees.
 
(i) Letter of Credit Fees. In consideration of the issuance of Letters of Credit
hereunder, the Borrower agrees to pay to the Agent, for the pro rata benefit of
each Revolving Lender, a per annum fee equal to the Applicable Margin for
Eurodollar Loans in effect from time to time on the aggregate stated amount for
each Letter of Credit from the date of issuance to the date of expiration (the
"Letter of Credit Fees"). The accrued Letter of Credit Fees shall be due and
payable in arrears on the 15th day after the end of each calendar quarter of the
Borrower (as well as on the Revolver Maturity Date) for the immediately
preceding calendar quarter (or portion thereof), beginning with the first of
such dates to occur after the Closing Date.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
36

--------------------------------------------------------------------------------

 
 
(ii) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (i) above, the Borrower shall pay to the applicable
Issuing Lender for its own account, without sharing by the other Lenders, (A) if
the applicable Issuing Lender is Wachovia Bank, National Association, a fee
equal to one-eighth of one percent (.125%) per annum or (B) if the applicable
Issuing Lender is any other Lender, such other rate as agreed to between such
Issuing Lender and the Borrower, in each case on the total sum of all Letters of
Credit issued by the applicable Issuing Lender and outstanding during the
applicable period and (C) the customary charges from time to time to the
applicable Issuing Lender for its services in connection with the issuance,
amendment, payment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit (collectively, the "Issuing Lender
Fees"). The accrued Issuing Lender Fees shall be due and payable in arrears on
the 15th day following the last day of each calendar quarter of the Borrower (as
well as on the Revolver Maturity Date) for the immediately preceding calendar
quarter (or portion thereof), beginning with the first of such dates to occur
after the Closing Date.
 
(c) Utilization Fees.
 
(i) If on any day the aggregate outstanding principal amount of all Revolving
Loans, Swingline Loans and LOC Obligations exceeds the product of (A) fifty
percent (50%) times (B) (1) the Revolving Committed Amount plus (2) the
aggregate amount of Commitments and Loans outstanding under the Term Loans, the
Borrower agrees to pay to the Agent, for the pro rata benefit of each Revolving
Lender, a per annum fee equal to Applicable Margin for Utilization Fees
multiplied by the Utilized Revolving Loan Commitment (the "Utilization Fees").
 
(ii) The accrued Utilization Fees shall be due and payable in arrears on the
15th day following the last day of each calendar quarter of the Borrower for the
immediately preceding calendar quarter (or portion thereof), beginning with the
first of such dates to occur after the Closing Date.
 
(d) Administrative Fee. The Borrower agrees to pay to the Agent the annual
administrative fee as described in the Fee Letter.
 
(e) Commitment Fees.
 
(i) The Borrower shall pay to the Agent, for the pro rata benefit of the
applicable Lenders, a commitment fee (the "Term Loan A2 Commitment Fee") in an
amount equal to 0.05% per annum on (A) the Term Loan A2 Committed Amount minus
(B) the aggregate amount of the outstanding borrowings under the Term Loan A2
(computed on the basis of the actual number of days elapsed over a 360-day
year). The Term Loan A2 Commitment Fee shall accrue from September 30, 2007 to,
and shall be payable in full to the Agent on, the earliest to occur of (1) the
Term Loan A2 Commitment Termination Date, (2) the second Term Loan A2 Funding
Date, (3) the date upon which the full amount of the Term Loan A2 has been drawn
or (4) any other date upon which the commitments of the Lenders to make loans
under the Term Loan A2 expire or terminate, regardless of whether any drawing
has occurred thereunder.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
37

--------------------------------------------------------------------------------

 
 
(ii) The Borrower shall pay to the Agent, for the pro rata benefit of the
applicable Lenders, a commitment fee (the "Term Loan A3 Commitment Fee") in an
amount equal to 0.05% per annum on (A) the Term Loan A3 Committed Amount minus
(B) the aggregate amount of the outstanding borrowings under the Term Loan A3
(computed on the basis of the actual number of days elapsed over a 360-day
year). The Term Loan A3 Commitment Fee shall accrue from September 30, 2007 to,
and shall be payable in full to the Agent on, the earliest to occur of (1) the
Term Loan A3 Commitment Termination Date, (2) the second Term Loan A3 Funding
Date, (3) the date upon which the full amount of the Term Loan A3 has been drawn
or (4) any other date upon which the commitments of the Lenders to make the
loans under the Term Loan A3 expire or terminate, regardless of whether any
drawing has occurred thereunder.
 
3.5 Place and Manner of Payments.
 
All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be made without setoff,
deduction or counterclaim and received not later than 2:00 p.m. on the date when
due in Dollars and in immediately available funds by the Agent at the Agency
Services Address. The Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to the Agent the Loans, Letters of Credit, fees
or other amounts payable by the Borrower hereunder to which such payment is to
be applied (and in the event that it fails to specify, or if such application
would be inconsistent with the terms hereof, the Agent shall distribute such
payment to the Lenders in such manner as it reasonably determines in its sole
discretion). The Agent will distribute such payments to the applicable Lenders
on the same Business Day if any such payment is received prior to 2:00 p.m.;
otherwise the Agent will distribute each payment to the applicable Lenders prior
to 12:00 noon on the next succeeding Business Day. Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day (subject
to accrual of interest and fees for the period of such extension), except that
in the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall be made on
the next preceding Business Day.
 
3.6 Pro Rata Treatment.
 
(a) Loans/Fees. Except to the extent otherwise provided herein, all borrowing of
Revolving Loans (including each Mandatory Borrowing) and Term Loans, each
payment or prepayment of principal of any Revolving Loan or Term Loan, each
payment of interest on the Revolving Loans or Term Loans, each payment of
Facility Fees and Utilization Fees, each payment of Letter of Credit Fees, each
reduction of the Revolving Committed Amount and each conversion or continuation
of any Revolving Loan or Term Loan, shall be allocated pro rata among the
Lenders in accordance with their respective Commitment Percentages; provided,
that, if any Lender shall have failed to pay its applicable pro rata share of
any Loan, then any amount to which such Lender would otherwise be entitled
pursuant to this Section 3.6 shall instead be payable to the Agent until the
share of such Loan not funded by such Lender has been repaid and any interest
owed by such Lender as result of such failure to fund has been paid; and
provided, further, that in the event any amount paid to any Lender pursuant to
this Section 3.6 is rescinded or must otherwise be returned by the Agent, each
Lender shall, upon the written request of the Agent, repay to the Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Agent until the date the Agent receives
such repayment at a rate per annum equal to, during the period to but excluding
the date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Base Rate plus one percent (1%) per annum.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Letters of Credit. Each payment of unreimbursed drawings in respect of LOC
Obligations shall be allocated to each Lender pro rata in accordance with its
Commitment Percentage; provided, that, if any Lender shall have failed to pay
its applicable pro rata share of any drawing under any Letter of Credit, then
any amount to which such Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the applicable Issuing Lender;
provided, further, that in the event any amount paid to any Lender pursuant to
this subsection (b) is rescinded or must otherwise be returned by the applicable
Issuing Lender, each Lender shall, upon the written request of the applicable
Issuing Lender, repay to the Agent for the account of the applicable Issuing
Lender the amount so paid to such Lender, with interest for the period
commencing on the date such payment is returned by the applicable Issuing Lender
until the date the applicable Issuing Lender receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Rate, and thereafter, the Base Rate
plus one percent (1%) per annum.
 
3.7 Computations of Interest and Fees. 
 
(a) Except for Base Rate Loans that are based upon the Prime Rate, on which
interest shall be computed on the basis of a 365 or 366 day year as the case may
be, all computations of interest and fees hereunder shall be made on the basis
of the actual number of days elapsed over a year of 360 days.
 
(b) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and interest owing pursuant to such
documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum lawful amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to a Credit Party or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
39

--------------------------------------------------------------------------------

 
 
3.8 Sharing of Payments.
 
Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan, any unreimbursed drawing with respect to any LOC
Obligations or any other obligation owing to such Lender under this Credit
Agreement through the exercise of a right of set-off, banker's lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, LOC Obligations and other obligations, in such
amounts and with such other adjustments from time to time, as shall be equitable
in order that all Lenders share such payment in accordance with their respective
ratable shares as provided for in this Credit Agreement. Each Lender further
agrees that if a payment to a Lender (which is obtained by such Lender through
the exercise of a right of set-off, banker's lien, counterclaim or otherwise)
shall be rescinded or must otherwise be restored, each Lender which shall have
shared the benefit of such payment shall, by repurchase of a participation
theretofore sold, return its share of that benefit to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including set-off, banker's lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Agent or any other Lender an amount payable by such
Lender to the Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall accrue interest thereon,
for each day from the date such amount is due until the day such amount is paid
to the Agent or such other Lender, at a rate per annum equal to the Federal
Funds Rate. If under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.
 
3.9 Evidence of Debt.
 
(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.
 
(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount, type and Interest Period of each such Loan
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender's share thereof. The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.
 
(c) The entries made in the Register and subaccounts maintained pursuant to
subsection (b) of this Section 3.9, and the entries made in the accounts
maintained pursuant to subsection (a) of this Section 3.9, if consistent with
the entries of the Agent, shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Agent to maintain any such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay the Loans made by such
Lender in accordance with the terms hereof.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
40

--------------------------------------------------------------------------------

 
 
SECTION 4.

 
ADDITIONAL PROVISIONS
 
4.1 Eurodollar Loan Provisions.
 
(a) Unavailability. If, on or prior to the first day of any Interest Period,
(i) the Agent shall have determined in good faith (which determination shall be
conclusive and binding upon the Borrower) that (A) Dollar deposits are not
generally available in the London interbank Eurodollar market in the applicable
principal amounts and Interest Period of a requested Eurodollar Loan or (B) by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or (ii) the Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to the Lenders of making or
maintaining Eurodollar Loans for such Interest Period (as conclusively certified
by such Lenders), the Agent shall give notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. Upon delivery of such notice, (A) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (B) any Loans that were to have been converted
to or continued as Eurodollar Loans shall be prepaid by the Borrower or
converted to or continued as Base Rate Loans and (C) any outstanding Eurodollar
Loans shall be converted, on the first day of such Interest Period, to Base Rate
Loans. Until the Agent has withdrawn such notice, no further Eurodollar Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Base Rate Loans to Eurodollar Loans.
 
(b) Change in Legality. Notwithstanding any other provision herein, if any
change, after the date hereof, in any law, governmental rule, regulation,
guideline or order (including the introduction of any new law or governmental
rule, regulation, guideline or order) or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof shall make it unlawful for any Lender to make or maintain
any Eurodollar Loan then, by written notice to the Borrower and to the Agent,
such Lender may:
 
(i) declare that Eurodollar Loans and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and
 
(ii) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans in which event all such Eurodollar Loans shall be converted to
Base Rate Loans either (A) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender can lawfully continue to
maintain and fund such Eurodollar Loan or (B) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Eurodollar
Loan to such day.
 
(c) Requirements of Law. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan or of
agreeing to issue or participate in any Letters of Credit because of (i) any
change after the date hereof in any law, governmental rule, regulation,
guideline or order (including the introduction of any new law or governmental
rule, regulation, guideline or order) or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, including, without limitation, the imposition,
modification or deemed applicability of any reserves, deposits or similar
requirements (such as, for example, but not limited to, a change in official
reserve requirements) or (ii) other circumstances affecting the London interbank
Eurodollar market; then the Borrower shall pay to such Lender promptly upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender may determine in its sole discretion) as may be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 4.1(c), it shall provide prompt notice thereof to the
Borrower, through the Agent, certifying (A) that one of the events described in
this Section 4.1(c) has occurred and describing in reasonable detail the nature
of such event, (B) as to the increased cost or reduced amount resulting from
such event and (C) as to the additional amount demanded by such Lender and a
reasonably detailed explanation of the calculation thereof; provided, that no
such amount shall be payable with respect to any period commencing more than 90
days prior to the date such Lender first notifies the Borrower of its intention
to demand compensation therefor under this Section.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
41

--------------------------------------------------------------------------------

 
 
(d) Regulation D Compensation. In the event that a Lender is required to
maintain reserves of the type contemplated by the definition of "Eurodollar
Reserve Percentage", such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Eurodollar Loans,
additional interest on the related Eurodollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of (i)(A) the
applicable London Interbank Offered Rate divided by (B) one minus the Eurodollar
Reserve Percentage over (ii) the applicable London Interbank Offered Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Agent, in which case such additional interest on the
Eurodollar Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after the giving of such notice and (y) shall notify
the Borrower at least three Business Days prior to each date on which interest
is payable on the Eurodollar Loans of the amount then due it under this Section.
Each such notification shall be accompanied by such information as the Borrower
may reasonably request.
 
Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
Any conversions of Eurodollar Loans made pursuant to this Section 4.1 shall
subject the Borrower to the payments required by Section 4.3 to the extent
applicable. This Section shall survive termination of this Credit Agreement and
the other Credit Documents and payment of the Loans and all other amounts
payable hereunder.
 
4.2 Capital Adequacy.
 
If any Lender has determined that the adoption or becoming effective, after the
date hereof, of any applicable law, rule or regulation regarding capital
adequacy, or any change therein (after the date hereof), or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender (or its parent corporation) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on such Lender's (or
parent corporation's) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender (or its parent
corporation) could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender's (or parent corporation's)
policies with respect to capital adequacy), then, upon notice from such Lender
(which shall include the basis and calculations in reasonable detail supporting
the compensation requested in such notice), and receipt by the Borrower of such
written notice from such Lender (with a copy to the Agent) the Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender on an after tax basis (after taking into account
applicable deductions and credits in respect of the amount so indemnified) for
such reduction; provided, that no such amount shall be payable with respect to
any period commencing more than 90 days prior to the date such Lender first
notifies the Borrower of its intention to demand compensation therefor under
this Section. Each determination by any Lender of amounts owing under this
Section 4.2 shall, absent manifest error, be conclusive and binding on the
parties hereto. The covenants of this Section 4.2 shall survive termination of
this Credit Agreement and the other Credit Documents and the payment of the
Loans and all other amounts payable hereunder.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
42

--------------------------------------------------------------------------------

 
 
4.3 Compensation.
 
The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar Loans on a
day which is not the last day of an Interest Period with respect thereto and
(d) the payment, continuation or conversion of a Eurodollar Loan on a day which
is not the last day of the Interest Period applicable thereto or the failure to
repay a Eurodollar Loan when required by the terms of this Credit Agreement.
Such indemnification may include an amount equal to (i) an amount of interest
calculated at the Eurodollar Rate which would have accrued on the amount in
question, for the period from the date of such prepayment or of such failure to
borrow, convert, continue or repay to the last day of the applicable Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Loans provided for
herein minus (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. If any Lender becomes entitled to claim any additional
amounts pursuant to this Section 4.3, it shall provide prompt notice thereof to
the Borrower, through the Agent, as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. The
covenants in this Section 4.3 shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
4.4 Taxes.
 
(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the net income of any
Lender or its applicable lending office, or any branch or affiliate thereof, and
all franchise taxes, branch taxes, taxes on doing business or taxes on the
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes:
(i) by the jurisdiction under the laws of which such Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Notes. If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings ("Non-Excluded Taxes") are required to be withheld from any
amounts payable to an Agent or any Lender hereunder or under any Notes, (A) the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement and any Notes;
provided, however, that the Borrower shall be entitled to deduct and withhold
any Non- Excluded Taxes and shall not be required to increase any such amounts
payable to any Lender that is not organized under the laws of the United States
of America or a state thereof if such Lender fails to comply with the
requirements of paragraph (b) of this Section 4.4 whenever any Non-Excluded
Taxes are payable by the Borrower, and (B) as promptly as possible after
requested, the Borrower shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agent and any Lender for
any incremental Non-Excluded Taxes, interest or penalties that may become
payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section 4.4 shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
43

--------------------------------------------------------------------------------

 
 
(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
 

(i)
(A) on or before the date of any payment by the Borrower under this Credit
Agreement or the Notes to such Lender, deliver to the Borrower and the Agent
(x) two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI, or any successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Credit Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (y) an Internal Revenue Service Form W-8 or W-9, or successor
applicable form, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax;

 
(B) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and
 
(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
44

--------------------------------------------------------------------------------

 


(ii) in the case of any such Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 881 (c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form, certifying to
such Lender's legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Credit Agreement and
any Notes (and to deliver to the Borrower and the Agent two further copies of
such form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Borrower or the Agent for filing and completing such forms), and (C) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrower,
to provide to the Borrower (for the benefit of the Borrower and the Agent) such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement and any Notes.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 11.3 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided, that in the case of a participant of a Lender,
the obligations of such participant of a Lender pursuant to this subsection (b)
shall be determined as if the participant of a Lender were a Lender except that
such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.
 
4.5 Replacement of Lenders.
 
The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office or Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4, or
suspends Eurodollar Loans under Section 4.1, or does not consent to a request to
extent the Revolver Maturity Date pursuant to Section 2.11, or does not consent
to any amendment hereto consented to by Required Lenders, then, provided that no
Default or Event of Default has occurred and is continuing at such time, the
Borrower may, at its own expense (such expense to include any transfer fee
payable to the Agent under Section 11.3(b) and any expense pursuant to
Section 4) and in its sole discretion, require such Lender to transfer and
assign in whole (but not in part), without recourse (in accordance with and
subject to the terms and conditions of Section 11.3(b)), all of its interests,
rights and obligations under this Credit Agreement to an Eligible Assignee which
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided, that (a) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrower or such assignee shall have paid to
the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 5.

 
CONDITIONS PRECEDENT
 
5.1 Closing Conditions.
 
The obligation of the Lenders to enter into this Credit Agreement is subject to
satisfaction (or waiver) of the following conditions:
 
(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of
(i) this Credit Agreement, (ii) the Notes, (iii) the Collateral Documents and
(iv) all other Credit Documents, each in form and substance acceptable to the
Lenders.
 
(b) Organizational Documents. Receipt by the Agent of the following:
 
(i) Partnership Documents. With respect to each Credit Party that is a
partnership, a copy of the partnership agreement of such Credit Party, together
with all amendments thereto certified to be true and complete by the appropriate
Governmental Authority of the State of organization of such Credit Party and
certified by an Authorized Officer of such Credit Party to be true and correct
as of the Effective Date.


(ii) Limited Liability Company Documents. With respect to each Credit Party that
is a limited liability company, the following:


(A) Certificate of Formation. A copy of the certificate of formation of such
Credit Party certified to be true and complete by the appropriate Governmental
Authorities of the State of organization of such Credit Party and certified by
an Authorized Officer of such Credit Party to be true and correct as of the
Effective Date.
 
(B) LLC Agreement. A copy of the LLC Agreement of such Credit Party certified by
an Authorized Officer of such Credit Party to be true and correct as of the
Effective Date.
 
(iii) Corporate Documents. With respect to each Credit Party that is a
corporation, the following:


(A) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of such Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authorities of the
state of its incorporation and certified by an Authorized Officer of such Credit
Party to be true and correct as of the Effective Date.
 
(B) Bylaws. A copy of the bylaws of such Credit Party certified an Authorized
Officer of such Credit Party to be true and correct as of the Effective Date.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
46

--------------------------------------------------------------------------------

 
 
(iv) Resolutions. Copies of resolutions, as appropriate, approving and adopting
the Credit Documents to which each Credit Party is a party, the transactions
contemplated therein and authorizing execution and delivery thereof and
certified by an Authorized Officer of the Borrower to be in full force and
effect as of the Effective Date.


(v) Good Standing. Copies of certificates of good standing, existence or their
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the State of organization of such
Credit Party.


(vi) Incumbency. An incumbency certificate certified by an Authorized Officer of
the applicable Credit Parties to be true and correct as of the Effective Date.
 
(c) Opinion of Counsel. Receipt by the Agent of an opinion from legal counsel to
the Credit Parties, addressed to the Agent on behalf of the Lenders and dated as
of the Effective Date, in form and substance satisfactory to the Agent.
 
(d) Financial Statements/Ownership Structure. Receipt and review, with results
satisfactory to the Agent and the Lenders, of information regarding the Credit
Parties, their assets and their ownership structure, including, but not limited
to, (A) copies of satisfactory audited consolidated financial statements for the
Parent and its Subsidiaries for the fiscal year ended December 31, 2006 and
interim unaudited financial statements for each quarterly period ended since the
last audited financial statements for which financial statements are available,
(B) selected projected annual financial information related to the Borrower and
certain acquisitions (which will not be inconsistent with information previously
provided to the Agent) and (C) such other historical financial information
regarding their business and assets as reasonably requested.
 
(e) Fees and Expenses. Payment by the Borrower of all fees and expenses owed by
it to the Lenders, the Agent and the Co-Lead Arrangers, including, without
limitation, payment to the Agent of the fees set forth in the Fee Letter.
 
(f) Litigation. As of the Closing Date, there shall be no material actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings pending or threatened against a Credit Party which are likely to be
decided adversely to such Credit Party and if so decided would have a Material
Adverse Effect.
 
(g) Material Adverse Effect. As of the Closing Date, no event or condition shall
have occurred since December 31, 2006 that would have or would be reasonably
expected to have a Material Adverse Effect.
 
(h) Certificate. The Agent shall have received a certificate or certificates
executed by an Approved Officer of the Parent, on behalf of the Credit Parties,
as of the Closing Date stating that (i) each Credit Party is in compliance with
all existing financial obligations, unless such non-compliance would not have a
Material Adverse Effect, (ii) no action, suit, investigation or proceeding is
pending or, to such officer's knowledge, threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect a Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding is likely to be adversely determined and if
adversely determined would have a Material Adverse Effect, (iii) the financial
statements delivered to the Administrative Agent on or before the Closing Date
were prepared in good faith and in accordance with GAAP, and all other
information delivered to the Administrative Agent on or before the Closing Date
was prepared in good faith, (iv) all consents and approvals of board of
directors, equity holders, general partners, Governmental Authorities and third
parties necessary in connection with the Credit Documents have been obtained,
and (v) immediately after giving effect to this Credit Agreement, the other
Credit Documents and all the transactions contemplated herein and therein to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects on and as of the date
made and (C) the Credit Parties are in pro forma compliance with the initial
financial covenant set forth in Section 7.10(a) (as evidenced through detailed
calculations of such financial covenant on a schedule to such certificate).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
47

--------------------------------------------------------------------------------

 
 
(i) Patriot Act. Receipt by the Agent on behalf of each Lender at least five (5)
Business Days prior to the Closing Date of all documentation and other
information requested by any Lender in order to comply with the requirements of
regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations.
 
(j) Account Designation Letter. Receipt by the Agent of an executed counterpart
of the Account Designation Letter.
 
(k) Minimum Commitments. The aggregate amount of Commitments of all Lenders on
the Closing Date shall be not less than $850,000,000.
 
(l) Existing Credit Agreement. All Indebtedness and other obligations under the
Existing Credit Agreement shall have been repaid in full and all commitments
thereunder terminated.
 
(m) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
 
5.2 Conditions to Loans and Issuances of Letters of Credit.
 
(a) In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans nor shall an Issuing Lender be required
to issue, renew or extend a Letter of Credit (and the Lenders shall not be
obligated to participate in any Letter of Credit) unless:
 
(i) Request. The Borrower shall have timely delivered (i) in the case of any new
Revolving Loan or Term Loan borrowing, to the Agent, an appropriate Notice of
Borrowing, duly executed and completed, by the time specified in Section 2.1,
(ii) in the case of any Letter of Credit, to the applicable Issuing Lender, an
appropriate request for issuance of a Letter of Credit in accordance with the
provisions of Section 2.2 and (iii) in the case of any Swingline Loan, to the
Swingline Lender, an appropriate Notice of Borrowing, duly executed and
completed, by the time specified in Section 2.8.
 
(ii) Representations and Warranties. The representations and warranties made by
the Credit Parties in this Credit Agreement are true and correct in all material
respects at and as if made as of the date of the funding of the Loans or the
issuance, renewal or extension of the Letters of Credit, as applicable (except
to the extent such representations and warranties expressly and exclusively
relate to an earlier date in which case they shall be true and correct in all
material respects as of such earlier date).
 
(iii) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
48

--------------------------------------------------------------------------------

 
 
(iv) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or to the issuance of a Letter of
Credit, as the case may be, the amount of Loans and LOC Obligations outstanding
shall not exceed the maximum permitted by Sections 2.1, 2.2 and 2.8.
 
The delivery of each Notice of Borrowing and each request for a Letter of Credit
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (ii), (iii) and (iv) above.
 
(b) In addition to the conditions precedent stated elsewhere herein, (i) the
Lenders shall not be obligated to fund Term Loan A2 borrowings unless the Agent
shall have received Permitted Cash Collateral-A2 with a value of not less than
the Required Collateral-A2 Amount after giving effect to such borrowing and (ii)
the Lenders shall not be obligated to fund Term Loan A3 borrowings unless the
Agent shall have received Permitted Cash Collateral-A3 with a value of not less
than the Required Collateral-A3 Amount after giving effect to such borrowing.
 
SECTION 6.
 
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party hereby represents and warrants to each Lender that:
 
6.1 Organization and Good Standing.


Each Credit Party (a) is a limited partnership, limited liability company or a
corporation duly formed, validly existing and in good standing under the laws of
the state of its formation, (b) is duly qualified and in good standing and
authorized to do business in every jurisdiction where the failure to so qualify
would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.
 
6.2 Due Authorization.
 
Each Credit Party (a) has the requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents and to incur
the obligations herein and therein provided for and (b) has been authorized by
all necessary corporate, partnership or limited liability company action to
execute, deliver and perform this Credit Agreement and the other Credit
Documents.
 
6.3 No Conflicts.
 
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor performance of and
compliance with the terms and provisions hereof and thereof by any Credit Party
will (a) violate or conflict with any provision of its organizational documents
or bylaws, (b) materially violate, contravene or conflict with any law,
regulation (including without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) materially
violate, contravene or conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound or (d) result in or require the creation of any Lien upon or with
respect to its properties other than the Liens hereunder and under the
Collateral Documents.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
49

--------------------------------------------------------------------------------

 
 
6.4 Consents.
 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been
obtained.
 
6.5 Enforceable Obligations.
 
This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of each Credit
Party which is a party thereto enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors' rights generally or by
general equitable principles.
 
6.6 Financial Condition/Material Adverse Effect.
 
The financial statements delivered to the Lenders pursuant to Section 7.1(a) and
(b): (i) have been prepared in accordance with GAAP (subject to the provisions
of Section 1.3) and (ii) present fairly the financial condition, results of
operations and cash flows of the Parent and its Subsidiaries as of such date and
for such periods (subject, in the case of interim statements, to normal year-end
adjustments and the absence of footnotes). Since the Effective Date, there has
been no event or circumstance that, either individually or collectively, has had
or would reasonably be expected to have a Material Adverse Effect; provided
that, on and after the Investment Grade Rating Date, Credit Parties make no
further representation or warranty with respect to the foregoing.
 
6.7 Taxes.
 
Each Credit Party and each of its Subsidiaries has filed, or caused to be filed,
all material tax returns (federal, state, local and foreign) required to be
filed and paid all amounts of taxes shown thereon to be due (including interest
and penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except (a) for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (b) where such nonfiling or nonpayment would not have a
Material Adverse Effect.
 
6.8 Compliance with Law.
 
Each Credit Party and each of its Subsidiaries is in compliance with all laws,
rules, regulations, orders, decrees and requirements of Governmental Authorities
applicable to it or to its properties (including, without limitation, ERISA, the
Code and Environmental Laws), except where the necessity of compliance therewith
is being contested in good faith by appropriate proceedings or such failure to
comply would not have or would not be reasonably expected to have a Material
Adverse Effect.
 
6.9 Use of Proceeds; Margin Stock.
 
The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.7. None of such proceeds will be used for the purpose of
(a) purchasing or carrying any "margin stock" as defined in Regulation U or
Regulation X, (b) for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry "margin stock", (c) for any other
purpose which might constitute this transaction a "purpose credit" within the
meaning of Regulation U or Regulation X or (d) for the acquisition of another
Person unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
50

--------------------------------------------------------------------------------

 
 
6.10 Government Regulation.
 
No Credit Party is an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
 
6.11 Solvency.
 
Each Credit Party is and, after the consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
 
6.12 Environmental Matters.
 
Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) each of the properties of the Credit Parties (the
"Properties") and all operations at the Properties are in compliance with all
applicable Environmental Laws, (b) there is no violation of any Environmental
Law with respect to the Properties or the businesses operated by the Credit
Parties (the "Businesses"), and (c) there are no conditions relating to the
Businesses or Properties that would reasonably be expected to give rise to a
liability under any applicable Environmental Laws.
 
6.13 Subsidiaries.
 
Set forth on Schedule 6.13 is a complete and accurate list of all Credit Parties
and their Subsidiaries, and the ownership of same, as such Schedule 6.13 may be
updated from time to time.
 
6.14 Litigation.
 
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of a Credit Party, threatened against
such Credit Party which (a) are likely to be decided adversely against such
Credit Party and (b) if so decided would have or would reasonably be expected to
have a Material Adverse Effect.
 
6.15 Collateral.
 
This Credit Agreement and the Collateral Documents create valid security
interests in, and Liens on, the Cash Collateral, which security interests and
Liens are perfected first priority Liens prior to all other Liens. The value of
the Permitted Cash Collateral is greater than or equal to the Required
Collateral Amount.


6.16 Material Contracts.
 
Each Credit Party and each of its Subsidiaries is in compliance with all
contracts necessary for the ongoing operation and business of such Credit Party
or Subsidiary in the ordinary course except where the failure to comply would
not have or would not reasonably be expected to have a Material Adverse Effect.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
51

--------------------------------------------------------------------------------

 


6.17 Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an "enemy" or an "ally
of the enemy" within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 11.17(b)). None of the
Credit Parties (i) is a blocked person described in section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


6.18 Compliance with OFAC Rules and Regulations.


None of the Credit Parties or their Subsidiaries or their respective Affiliates
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.


6.19 Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties and their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


SECTION 7.

 
AFFIRMATIVE COVENANTS
 
Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and Letters of Credit shall have terminated:
 
7.1 Information Covenants.
 
The Borrower will furnish, or cause to be furnished, to the Agent for further
distribution to each Lender:


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
52

--------------------------------------------------------------------------------

 
 
(a) Annual Financial Statements. As soon as available, and in any event within
95 days after the close of each fiscal year of the Parent, a consolidated
balance sheet of the Parent as of the end of such fiscal year, together with a
related consolidated income statement and related statements of cash flows,
capitalization and retained earnings for such fiscal year, setting forth in
comparative form figures for the preceding fiscal year, all such financial
information described above to be audited by independent certified public
accountants of recognized national standing and whose opinion, which shall be
furnished to the Agent, shall be to the effect that such financial statements
have been prepared in accordance with GAAP (except for changes with which such
accountants concur); provided, that the Parent's Form 10-K Annual Report as
filed with the Securities and Exchange Commission, without exhibits, will
satisfy the requirements of this Section 7.1(a).
 
(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the close of each fiscal quarter of the Parent (other than
the fourth fiscal quarter) a consolidated balance sheet of the Parent as of the
end of such fiscal quarter, together with a related consolidated income
statement and related statement of cash flows for such fiscal quarter in each
case setting forth in comparative form figures for the corresponding period of
the preceding fiscal year, and accompanied by a certificate of an Approved
Officer of the Parent to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the Parent
and its Subsidiaries and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments to same;
provided, that the Parent's Form 10-Q Quarterly Report as filed with the
Securities and Exchange Commission, without exhibits, will satisfy the
requirements of this Section 7.1(b).
 
(c) Operating Budget and Cash Flow Projections. As soon as available, and in any
event no later than the last day of February of each fiscal year of the Parent,
operating budget and cash flow projections of the Parent and its Subsidiaries
prepared on a monthly or quarterly basis and otherwise in such form as the Agent
may reasonably request; provided, however, that such operating budget and cash
flow projections shall not be required if as of the last day of December of the
previous fiscal year the Parent or the Borrower has an Investment Grade Rating.
 
(d) Officer's Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an Approved
Officer of the Parent, substantially in the Form of Exhibit 7.1(d),
(i) demonstrating compliance with the financial covenants contained in Section
7.10 by calculation thereof as of the end of each such fiscal period, beginning
with the fiscal quarter ending June 30, 2007 (ii) stating that no Default or
Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Parent or the
Borrower proposes to take with respect thereto, (iii) setting forth the amount
of Off Balance Sheet Indebtedness of the Parent and its Subsidiaries as of the
end of each such fiscal period, (iv) updating Schedule 6.13 with respect to
Subsidiaries, if appropriate, (v) providing information to evidence compliance
with Sections 7.12, 8.2(m), 8.2(n), 8.2(o), 8.4(i), 8.6(h) and 8.7(g) and (vi)
providing such other information to evidence compliance with this Credit
Agreement as reasonably requested by the Agent.
 
(e) Reports. Promptly upon transmission or receipt thereof, copies of any
material filings and registrations with, and reports to or from, the Securities
and Exchange Commission, or any successor agency.
 
(f) Notices. Within five Business Days after any officer of a Credit Party with
responsibility relating thereto obtaining knowledge thereof, such Credit Party
will give written notice to the Agent immediately of (i) the occurrence of a
Default or Event of Default, specifying the nature and existence thereof and
what action such Credit Party proposes to take with respect thereto, and
(ii) the occurrence of any of the following with respect to a Credit Party:
(A) the pendency or commencement of any litigation, arbitral or governmental
proceeding against such Credit Party the claim of which is likely to be decided
adversely to such Credit Party and, if adversely determined, would have or would
be reasonably expected to have a Material Adverse Effect or (B) the institution
of any proceedings against such Credit Party with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any federal, state or local law, rule or regulation
(including, without limitation, any Environmental Law) that is likely to be
decided adversely to such Credit Party and, if adversely decided, would have a
Material Adverse Effect.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
53

--------------------------------------------------------------------------------

 
 
(g) ERISA. Upon a Credit Party or any ERISA Affiliate obtaining knowledge
thereof, such Credit Party will give written notice to the Agent promptly (and
in any event within five Business Days) of: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or would
be reasonably expected to lead to, a Termination Event if such Termination Event
would have a Material Adverse Effect; (ii) with respect to any Multiemployer
Plan, the receipt of notice as prescribed in ERISA or otherwise of any
withdrawal liability assessed against a Credit Party or any ERISA Affiliate, or
of a determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); (iii) the failure to make full
payment on or before the due date (including extensions) thereof of all amounts
which a Credit Party or any of its Subsidiaries or ERISA Affiliates is required
to contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that would have or would be
reasonably expected to have a Material Adverse Effect; together, with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of a Credit Party briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect thereto. Promptly
upon request, a Credit Party shall furnish the Agent and each of the Lenders
with such additional information concerning any Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor and/or the Internal Revenue Service
pursuant to ERISA and the Code, respectively, for each "plan year" (within the
meaning of Section 3(39) of ERISA).
 
(h) Debt Rating Changes. Upon any change in its Debt Rating, the Parent shall
promptly deliver such information to the Agent.
 
(i) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Credit Parties and their Subsidiaries as the Agent or any Lender may
reasonably request.
 
Information required to be delivered pursuant to Sections 7.1(a), 7.1(b) and
7.1(e) shall be deemed to have been delivered on the earlier of (A) the date on
which such information is posted by the Agent on behalf of the Credit Parties on
IntraLinks, Syndtrak or other electronic medium chosen by the Agent or (B) the
date on which a Credit Party provides notice to the Agent for further delivery
to each Lender by the Borrower that such information has been posted on the
Securities and Exchange Commission website on the Internet at
ww.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided, that (i) any
such notice may be included in a certificate delivered pursuant to
Section 7.1(d) and (ii) the Credit Parties shall deliver paper copies of the
information referred to in Sections 7.1(a), 7.1(b) and 7.1(e), to any Lender
that requests such delivery.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
54

--------------------------------------------------------------------------------

 
 
7.2 Preservation of Existence and Franchises.
 
Each Credit Party will, and will cause each Subsidiary to, do all things
necessary to preserve and keep in full force and effect its existence and
rights, franchises and authority; provided, however, that, subject to
Section 8.3, a Credit Party shall not be required to preserve any such
existence, right or franchise if it in good faith determines that preservation
thereof is no longer necessary or desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to the
Lenders.
 
7.3 Books and Records.
 
Each Credit Party will keep, and will cause each of its Subsidiaries to keep,
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
 
7.4 Compliance with Law.
 
Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property,
unless (a) the failure to comply would not have or would not reasonably be
expected to have a Material Adverse Effect or (b) the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.
 
7.5 Payment of Taxes and Other Indebtedness.
 
Each Credit Party will, and will cause each of its Subsidiaries to, pay, settle
or discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) all of its other Indebtedness as it shall become
due; provided, however, that a Credit Party shall not be required to pay any
such tax, assessment, charge, levy, claim or Indebtedness which (i) is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP or (ii) the
nonpayment of which would not have a Material Adverse Effect.
 
7.6 Maintenance of Property; Insurance.
 
(a) Each Credit Party will keep, and will cause each of its Subsidiaries to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.
 
(b) Each Credit Party will, and will cause each of its Subsidiaries to, maintain
(either in the name of such Credit Party or in such Subsidiary's own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against by companies of
established repute engaged in the same or a similar business; provided, that
self-insurance by a Credit Party or any such Subsidiary shall not be deemed a
violation of this covenant to the extent that companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates self-insure.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
55

--------------------------------------------------------------------------------

 
 
7.7 Use of Proceeds.
 
The proceeds of the Revolving Loans may be used solely (a) to refinance certain
existing Indebtedness of the Borrower and (b) for working capital and other
general partnership purposes of the Credit Parties, including certain Permitted
Acquisitions. The proceeds of the Term Loans shall be used (i) to make cash
distributions to the Parent who will then make cash distributions to the general
partner of the Parent and (ii) to make cash distributions to the Parent to the
extent permitted by Section 8.8(c) who will then make cash distributions to or
repurchase limited partnership interests from an affiliate of the general
partner of the Parent that is also a partner of the Parent. The proceeds of the
Swingline Loans may be used solely for working capital and other general
partnership purposes of the Credit Parties. The Borrower will use the Letters of
Credit solely for the purposes set forth in Section 2.2(a).
 
7.8 Audits/Inspections.
 
Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause its Subsidiaries to, permit representatives appointed by the
Agent (or upon the occurrence and during the continuance of an Event of Default,
any Lender), including, without limitation, independent accountants, agents,
attorneys, and appraisers to visit and inspect the Credit Parties' and their
Subsidiaries' property, including their books and records, their accounts
receivable and inventory, the Credit Parties' and their Subsidiaries' facilities
and their other business assets, and to make photocopies or photographs thereof
and to write down and record any information such representatives obtain and
shall permit the Agent (or upon the occurrence and during the continuance of an
Event of Default, any Lender) or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of each Credit Party
and its Subsidiaries.
 
7.9 Maintenance of Ownership.
 
Each Credit Party will maintain ownership of all Capital Stock of each
Subsidiary that is a Credit Party, directly or indirectly, free and clear of all
Liens except as permitted by Section 8.3 and Section 8.4.
 
7.10 Financial Covenants.
 
(a) Consolidated Leverage Ratio. The Consolidated Leverage Ratio, as at the end
of each fiscal quarter of the Parent, shall be less than or equal to (i) with
respect to each fiscal quarter end from the Closing Date through and including
the fiscal quarter ending June 30, 2007, 5.75 to 1.0 and (ii) with respect to
each fiscal quarter end thereafter, 5.00 to 1.0; provided that subsequent to the
consummation of a Qualified Acquisition, the Consolidated Leverage Ratio, as at
the end of the three consecutive fiscal quarters following such Qualified
Acquisition (including the fiscal quarter in which such acquisition is
consummated), shall be less than or equal to 5.50 to 1.0.
 
(b) Consolidated Interest Coverage Ratio. If neither the Parent or the Borrower
has an Investment Grade Rating, the Consolidated Interest Coverage Ratio, as at
the end of each fiscal quarter of the Parent (beginning with the fiscal quarter
ending June 30, 2007) shall be greater than or equal to 2.50 to 1.0.
 
7.11 Material Contracts.
 
Each Credit Party will comply, and will cause its Subsidiaries to comply, with
all contracts necessary for the ongoing operation and business of such Credit
Party or Subsidiary in the ordinary course, except where the failure to comply
would not have or would not reasonably be expected to have a Material Adverse
Effect.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
56

--------------------------------------------------------------------------------

 


7.12 Additional Guarantors.
 
If (a) as of the end of any fiscal quarter of the Parent or (b) at the time any
Qualified Acquisition is consummated, the wholly-owned Subsidiaries of the
Parent that are not Credit Parties hereunder (the "Non-Guarantor Subsidiaries")
constitute more than either (collectively, the "Threshold Requirements"):


(i) twenty percent (20%), in the aggregate, of Consolidated Net Tangible Assets,
or


(ii) twenty percent (20%), in the aggregate, of Consolidated Net Income,


the Borrower shall promptly notify the Agent and shall, within ten Business Days
thereof (A) cause one or more of such Subsidiaries to become a "Guarantor"
pursuant to a Joinder Agreement in the form of Exhibit 7.12 and to execute and
deliver such other documents as requested by the Agent and (B) deliver to the
Agent documents of the types referred to Section 5.1(b) as well as opinions of
counsel to such Subsidiary (which shall cover, among other things, legality,
validity, binding effect and enforceability), all in form, content and scope
satisfactory to the Agent, such that immediately after the joinder of such
Subsidiary or Subsidiaries as Guarantors hereunder, the remaining Non-Guarantor
Subsidiaries shall not exceed, in the aggregate, either of the Threshold
Requirements.


After the Investment Grade Rating Date, the Agent will release such Guarantors
(other than the Parent) as requested from time to time by the Borrower.


7.13 Cash Collateral.


(a) The Borrower shall maintain the Cash Collateral-A2 Account at all times that
any portion of the Term Loan A2 shall remain outstanding. The Borrower shall
maintain the Cash Collateral-A3 Account at all times that any portion of the
Term Loan A3 shall remain outstanding. The Borrower shall maintain such other
Cash Collateral Accounts established in connection with new term loans pursuant
to Section 2.1(b)(iii).


(b) (I) The Borrower shall, at all times, maintain Permitted Cash Collateral-A2
in the Cash Collateral-A2 Account with a value greater than or equal to the
following (the "Required Collateral-A2 Amount"): (A) during the period
commencing with the Initial Draw Date for the Term Loan A2 and ending on the
date that is three months after such Initial Draw Date, 100% of the outstanding
principal amount of the Term Loan A2 and (B) after such time period, (i) if all
Permitted Cash Collateral-A2 is comprised entirely of Tier 1 Permitted Cash
Collateral, 100.25% of the outstanding principal amount of the Term Loan A2,
(ii) if Permitted Cash Collateral-A2 is not comprised entirely of Tier 1
Permitted Cash Collateral but is not comprised of any Tier 3 Permitted Cash
Collateral, 100.5% of the outstanding principal of the Term Loan A2 or (iii) if
any Permitted Cash Collateral-A2 is comprised of any Tier 3 Permitted Cash
Collateral, 101% of the outstanding principal of the Term Loan A2. If, at any
time, the Required Collateral-A2 Amount exceeds the value of the Permitted Cash
Collateral-A2, the Borrower shall immediately deposit additional Permitted Cash
Collateral-A2 into the Cash Collateral-A2 Account to eliminate such excess. In
accordance with the terms of the Account Control Agreement-A2, the Borrower
shall direct the investment of items deposited into the Cash Collateral-A2
Account; provided, that all Cash Collateral shall consist of Permitted Cash
Collateral-A2 at all times. The Borrower shall treat all income, gains or losses
from the investment of items in the Cash Collateral-A2 Account as its own income
or loss, and the Agent and the Lenders shall have no liability for any such gain
or loss.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
57

--------------------------------------------------------------------------------

 


(II) The Borrower shall, at all times, maintain Permitted Cash Collateral-A3 in
the Cash Collateral-A3 Account with a value greater than or equal to the
following (the "Required Collateral-A3 Amount"): (A) during the period
commencing with the Initial Draw Date for the Term Loan A3 and ending on the
date that is three months after such Initial Draw Date, 100% of the outstanding
principal amount of the Term Loan A3 and (B) after such time period, (i) if all
Permitted Cash Collateral-A3 is comprised entirely of Tier 1 Permitted Cash
Collateral, 100.25% of the outstanding principal amount of the Term Loan A3,
(ii) if Permitted Cash Collateral-A3 is not comprised entirely of Tier 1
Permitted Cash Collateral but is not comprised of any Tier 3 Permitted Cash
Collateral, 100.5% of the outstanding principal amount of the Term Loan A3 or
(iii) if any Permitted Cash Collateral-A3 is comprised of any Tier 3 Permitted
Cash Collateral, 101% of the outstanding principal amount of the Term Loan A3.
If, at any time, the Required Collateral-A3 Amount exceeds the value of the
Permitted Cash Collateral-A3, the Borrower shall immediately deposit additional
Permitted Cash Collateral-A3 into the Cash Collateral-A3 Account to eliminate
such excess. In accordance with the terms of the Account Control Agreement-A3,
the Borrower shall direct the investment of items deposited into the Cash
Collateral-A3 Account; provided, that (1) all Cash Collateral shall consist of
Permitted Cash Collateral-A3 at all times and (2) the Borrower shall not be
permitted to sell any Permitted Cash Collateral-A3 prior to its stated maturity
(if any) during the first two months following the Closing Date except pursuant
to Section 7.13(c). The Borrower shall treat all income, gains or losses from
the investment of items in the Cash Collateral-A3 Account as its own income or
loss, and the Agent and the Lenders shall have no liability for any such gain or
loss.


(c) (i) The Borrower shall be permitted to liquidate and/or withdraw Cash
Collateral-A2 from the Cash Collateral-A2 Account to fund a Permitted
Acquisition or capital expenditure; provided, that concurrently with such
liquidation or withdrawal (A) the Revolving Committed Amount shall be
automatically increased (without the consent of the Lenders) in accordance with
Section 2.10(b) and Section 3.2(a)(iii), (B) a Revolving Loan shall be made to
the Borrower, (C) the proceeds of such Revolving Loan shall be applied to prepay
the principal amount of the Term Loan-A2 in an amount equal to the amount of
Cash Collateral-A2 liquidated or withdrawn, and (D) after such liquidation or
withdrawal, the value of the Permitted Cash Collateral-A2 shall be greater than
or equal to the Required Collateral-A2 Amount, as calculated after giving effect
of such prepayment of the Term Loan A2. In the event that the Borrower shall
elect to make such a withdrawal, the Agent shall direct the Intermediary to
liquidate the applicable Cash Collateral-A2 and remit the proceeds to the
Borrower.


(ii) The Borrower shall be permitted to liquidate and/or withdraw Cash
Collateral-A3 from the Cash Collateral-A3 Account to fund a Permitted
Acquisition or capital expenditure; provided, that concurrently with such
liquidation or withdrawal (A) the Revolving Committed Amount shall be
automatically increased (without the consent of the Lenders) in accordance with
Section 2.10(b) and Section 3.2(a)(iii), (B) a Revolving Loan shall be made to
the Borrower, (C) the proceeds of such Revolving Loan shall be applied to prepay
the principal amount of the Term Loan-A3 in an amount equal to the amount of
Cash Collateral-A3 liquidated or withdrawn, and (D) after such liquidation or
withdrawal, the value of the Permitted Cash Collateral-A3 shall be greater than
or equal to the Required Collateral-A3 Amount, as calculated after giving effect
of such prepayment of the Term Loan A3. In the event that the Borrower shall
elect to make such a withdrawal, the Agent shall direct the Intermediary to
liquidate the applicable Cash Collateral-A3 and remit the proceeds to the
Borrower.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
58

--------------------------------------------------------------------------------

 


(d) (i) If, at the end of any fiscal quarter of the Parent, the value of the
Permitted Cash Collateral-A2 exceeds the Required Collateral-A2 Amount at such
time, then, upon the request of the Borrower, provided no Default or Event of
Default has occurred and is continuing, the Agent shall direct the Intermediary
to pay and transfer to the Borrower cash, to the extent available, in the Cash
Collateral-A2 Account in an amount equal to such excess.


(ii) If, at the end of any fiscal quarter of the Parent, the value of the
Permitted Cash Collateral-A3 exceeds the Required Collateral-A3 Amount at such
time, then, upon the request of the Borrower, provided no Default or Event of
Default has occurred and is continuing, the Agent shall direct the Intermediary
to pay and transfer to the Borrower cash, to the extent available, in the Cash
Collateral-A3 Account in an amount equal to such excess.


(e) (i) To secure the prompt payment in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Term Loan A2, the
Borrower hereby grants to the Agent, for the ratable benefit of the Lenders, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of the Borrower in and to the Cash Collateral-A2
Account and the Cash Collateral-A2 and all other amounts maintained in the Cash
Collateral-A2 Account.


(ii) To secure the prompt payment in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Term Loan A3, the
Borrower hereby grants to the Agent, for the ratable benefit of the Lenders, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of the Borrower in and to the Cash Collateral-A3
Account and the Cash Collateral-A3 and all other amounts maintained in the Cash
Collateral-A3 Account.


7.14 Equity Proceeds.
 
After the Closing Date but no later than September 30, 2007, the Parent shall
receive at least $110,000,000 in proceeds from the issuance of equity on terms
and conditions satisfactory to the Agent.



SECTION 8.

 
NEGATIVE COVENANTS
 
Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans and LOC Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and Letters of Credit shall have terminated:
 
8.1 Nature of Business.
 
No Credit Party will, nor will it permit any of its Subsidiaries to (whether now
owned or acquired or formed subsequent to the Closing Date), materially alter
the character of their business on a consolidated basis from the midstream
energy business.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
59

--------------------------------------------------------------------------------

 
 
8.2. Liens.
 
No Credit Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it or any of its Subsidiaries, except for the
following:
 
(a) Liens in favor of the Lenders securing Indebtedness under this Credit
Agreement.
 
(b) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by this Section 8.2; provided,
that the principal amount of such Indebtedness is not increased (other than to
provide for the payment of any underwriting discounts and fees related to any
refinancing Indebtedness as well as any premiums owed on and accrued and unpaid
interest related to the original Indebtedness) and is not secured by any
additional assets.
 
(c) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP.
 
(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and interest owners of oil and gas production and other Liens
imposed by law, created in the ordinary course of business and for amounts not
past due for more than 60 days or which are being contested in good faith by
appropriate proceedings which are sufficient to prevent imminent foreclosure of
such Liens, are promptly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP.
 
(e) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers' compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts.
 
(f) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property.
 
(g) Liens with respect to judgments and attachments which do not result in an
Event of Default.
 
(h) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business.
 
(i) rights of first refusal entered into in the ordinary course of business.
 
(j) Liens consisting of any (i) rights reserved to or vested in any municipality
or governmental, statutory or public authority to control or regulate any
property of a Credit Party or any Subsidiary or to use such property in any
manner which does not materially impair the use of such property for the purpose
for which it is held by a Credit Party or any such Subsidiary, (ii) obligations
or duties to any municipality or public authority with respect to any franchise,
grant, license, lease or permit and the rights reserved or vested in any
Governmental Authority or public utility to terminate any such franchise, grant,
license, lease or permit or to condemn or expropriate any property, or
(iii) zoning laws, ordinances or municipal regulations.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
60

--------------------------------------------------------------------------------

 
 
(k) Liens on deposits required by any Person with whom a Credit Party or any
Subsidiary enters into forward contracts, futures contracts, swap agreements or
other commodities contracts in the ordinary course of business.
 
(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of its business which (i) do not secure Indebtedness (other than
Liens on cash and cash equivalents that secure letters of credit), (ii) do not
secure any obligation in an amount exceeding $10,000,000 at any time and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business.
 
(m) after the Investment Grade Rating Date, any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower, the Parent or any Subsidiary and not created in contemplation of such
event; provided, that the aggregate Indebtedness secured by such Liens, when
aggregated with the aggregate Indebtedness secured by Liens permitted pursuant
to Section 8.2(n), shall not at any time exceed 50% of Consolidated EBITDA for
the four consecutive fiscal quarter period most recently ended.
 
(n) after the Investment Grade Rating Date, any Lien existing on any asset prior
to the acquisition thereof by the Borrower, the Parent or any Subsidiary and not
created in contemplation of such acquisition; provided, that the aggregate
Indebtedness secured by such Liens, when aggregated with the aggregate
Indebtedness secured by Liens permitted pursuant to Section 8.2(m), shall not at
any time exceed 50% of Consolidated EBITDA for the four consecutive fiscal
quarter period most recently ended.
 
(o) other Liens securing Indebtedness or obligations in an amount not to exceed,
in the aggregate, at any one time 10% of Consolidated Net Tangible Assets;
provided, for purposes of this Section 8.2(o), with respect to any such secured
Indebtedness of a non-wholly-owned Subsidiary of the Parent or Borrower with no
recourse to any Credit Party or any wholly-owned Subsidiary thereof, only that
portion of such Indebtedness reflecting Parent’s pro rata ownership interest
therein shall be included in calculating compliance herewith.
 
8.3 Consolidation and Merger.
 
A Credit Party will not, and will not permit any of its Subsidiaries to,
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that:
(i) a Person (including a Subsidiary of the Borrower) may be merged or
consolidated with or into the Borrower or the Parent so long as (A) the Borrower
or the Parent, as the case may be, shall be the continuing or surviving entity,
(B) no Default or Event of Default shall exist or be caused thereby, (C) if the
Parent or the Borrower has a Debt Rating at the time of such merger or
consolidation, the Parent or the Borrower, as applicable, is not downgraded by a
Designated Rating Agency as a result of such transaction to a rating below an
Investment Grade Rating (or equivalent rating if the Parent or the Borrower, as
applicable, has selected a Designated Rating Agency other than S&P, Moody's or
Fitch), as applicable and (D) the Borrower or the Parent, as applicable, remains
liable for its obligations under this Credit Agreement and all the rights and
remedies hereunder remain in full force and effect, (ii) a Subsidiary of the
Parent may merge with or into another Subsidiary of the Parent; provided that if
one of such Subsidiaries is a Guarantor, the surviving entity must be a
Guarantor and (iii) any such merger, consolidation, liquidation, winding up or
dissolution in connection with any Disposition permitted under Section 8.4
hereof shall be permitted hereunder.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
61

--------------------------------------------------------------------------------

 
 
8.4 Dispositions.
 
A Credit Party will not make, nor permit its Subsidiaries to make any
Disposition except:
 
(a) Dispositions of inventory in the ordinary course of business;


(b) Dispositions of machinery and equipment no longer used or useful in the
conduct of business of a Credit Party and its Subsidiaries that are Disposed of
in the ordinary course of business;


(c) Dispositions of assets to a Credit Party;


(d) Dispositions of Investments permitted under Section 8.7;


(e) Dispositions of accounts receivable in connection with the collection or
compromise thereof;


(f) Dispositions of licenses, sublicenses, leases or subleases granted to others
not interfering in any material respect with the business of a Credit Party and
its Subsidiaries;



 
(g)
Dispositions of Cash Equivalents for fair market value;




 
(h)
Dispositions in which: (i) the assets being disposed are used simultaneously in
exchange for replacement assets or (ii) the net proceeds thereof are either (A)
reinvested within 365 days from such Disposition in assets to be used in the
ordinary course of the business of the Parent and its Subsidiaries and/or (B)
used to permanently reduce the Revolving Committed Amount on a dollar for dollar
basis.



(i) other Dispositions not exceeding in the aggregate for all Credit Parties and
their Subsidiaries (i) 10% of Consolidated Net Tangible Assets in any fiscal
year measured as of the date of determination and (ii) 25% of Consolidated Net
Tangible Assets during the term of this Credit Agreement.


8.5 Transactions with Affiliates.
 
A Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in,
lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any officer,
director, employee or Affiliate (other than another Credit Party) unless any and
all such transactions between a Credit Party and its Subsidiaries on the one
hand and any officer, director, employee or Affiliate (other than another Credit
Party) on the other hand, shall be on an arms-length basis and on terms no less
favorable to such Credit Party or such Subsidiary than could have been obtained
from a third party who was not an officer, director, employee or Affiliate
(other than another Credit Party); provided, that the foregoing provisions of
this Section shall not (a) prohibit a Credit Party and each Subsidiary from
declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) prohibit a Credit Party or a Subsidiary from providing credit
support for its Subsidiaries as it deems appropriate in the ordinary course of
business, (c) prohibit a Credit Party or a Subsidiary from engaging in a
transaction or transactions that are not on an arms-length basis or are not on
terms as favorable as could have been obtained from a third party, provided that
such transaction or transactions occurs within a related series of transactions,
which, in the aggregate, are on an arms-length basis and are on terms as
favorable as could have been obtained from a third party, (d) prohibit a Credit
Party or a Subsidiary from engaging in non-material transactions with any Credit
Party that are not on an arms-length basis or are not on terms as favorable as
could have been obtained from a third party but are in the ordinary course of
such Credit Party's or such Subsidiary's business, so long as, in each case,
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (e) prohibit a Credit Party or a Subsidiary from engaging in
a transaction with an Affiliate if such transaction has been approved by the
Conflicts Committee, (f) prohibit a Credit Party or a Subsidiary from entering
into any of the agreements listed on Schedule 8.5 or (g) prohibit a Credit Party
or a Subsidiary from compensating its employees and officers in the ordinary
course of business.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
62

--------------------------------------------------------------------------------

 
 
8.6 Indebtedness.
 
Prior to the Investment Grade Rating Date, no Credit Party will, nor will it
permit its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:


(a) Indebtedness under the Credit Documents;


(b) Investments permitted under Section 8.7 that would constitute Indebtedness;


(c) obligations (contingent or otherwise) of a Credit Party or any Subsidiary
existing or arising under (i) any Credit Facility Swap Contract or (ii) any
other Swap Contract; provided that with respect to clauses (i) and (ii) above
(A) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view" and (B)
such Credit Facility Swap Contract or Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(d) current liabilities of the Credit Parties or their respective Subsidiaries
incurred in the ordinary course of business but not incurred through (i) the
borrowing of money or (ii) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;


(e) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of this Credit Agreement;


(f) Indebtedness in respect of judgments or awards only to the extent, for the
period and for an amount not resulting in a Default or Event of Default;


(g) Indebtedness outstanding under the Bridge Facility in an amount not to
exceed $88,000,000; and


(h) other unsecured Indebtedness in an aggregate amount not to exceed, at any
one time outstanding, the greater of (i) $50,000,000 and (ii) 10% of
Consolidated Net Tangible Assets.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
63

--------------------------------------------------------------------------------

 


On and after the Investment Grade Rating Date, no Credit Party will, nor will it
permit its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness (other than Loans hereunder) unless at the time of the incurrence
thereof, after giving thereto: (x) the Credit Parties are in pro forma
compliance with the initial financial covenant set forth in Section 7.10(a),
determined as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1(a) or
(b), as applicable, and (y) no Default or Event of Default shall have occurred
and be continuing.
 
Notwithstanding anything in this Section 8.6 to the contrary, no Subsidiary of
the Parent that is not a Credit Party shall be permitted to create, incur,
assume or suffer to exist any Indebtedness. The foregoing sentence shall not
restrict any Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Parent, to the extent such Indebtedness was not incurred in
connection with or in contemplation of, such Person becoming a Subsidiary;
provided, that the principal amount of such Indebtedness is not increased at the
time of any refinancing, refunding, renewal or extension thereof. 
 
8.7 Investments.
 
Prior to the Investment Grade Rating Date, no Credit Party will, nor will it
permit its Subsidiaries to, make any Investments, except:


(a) Investments held by a Credit Party or a Subsidiary in the form of cash or
Cash Equivalents;


(b) Investments in any wholly-owned Subsidiary;


(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(d) Investments in Permitted Acquisitions and capital expenditures in the
ordinary course;


(e) Investments in Credit Facility Swap Contracts and other Swap Contracts
permitted by Section 8.6;


(f) Loans and advances to the general partner of the Borrower or the Parent to
enable such general partner of the to pay general and administrative costs and
expenses pursuant to the partnership agreement of the Borrower or Parent, as
applicable; and


(g) other Investments in an aggregate amount not to exceed, at any one time
outstanding, 25% of Consolidated Net Tangible Assets.


8.8 Restricted Payments.
 
Prior to the Investment Grade Rating Date, no Credit Party will, nor will it
permit its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:


(a) (i) the Borrower may make Restricted Payments to the Parent, (ii) any
Subsidiary may make Restricted Payments to any Credit Party or any wholly-owned
Subsidiary of Parent or Borrower, and (iii) any non-wholly-owned Subsidiary may
make Restricted Payments to its owners on a pro rata basis in accordance with
such owners’ pro rata ownership interest therein;


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
64

--------------------------------------------------------------------------------

 


(b) a Credit Party or Subsidiary may declare and make dividend payments or other
distributions payable solely in the Capital Stock of such Person;


(c) the Credit Parties may make cash distributions to their Affiliates and
redeem limited partnership units with the proceeds of the Term Loans; provided,
that (i) each such distribution or redemption shall be made in connection with a
contribution of assets to the Credit Parties from their Affiliates and (ii) the
amount of such distribution or redemption shall be less than or equal to the
fair market value of the assets (net of any consideration given by the Credit
Parties with respect to such assets) contributed to the Credit Parties in
connection therewith, as determined by the Credit Parties in good faith;


(d) as long as no Default or Event of Default exists and is continuing, the
Credit Parties may make quarterly cash distributions in an amount not to exceed
Available Cash for such period; and


(e) the Parent or Borrower may repurchase their respective limited partnership
units in an aggregate amount not exceeding $5,000,000 in any fiscal year.


SECTION 9.

 
EVENTS OF DEFAULT
 
9.1 Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):
 
(a) Payment. A Credit Party shall: (i) default in the payment when due of any
principal amount of any of the Loans or of any reimbursement obligation arising
from drawings under any Letters of Credit; or (ii) default, and such default
shall continue for five or more Business Days, in the payment when due of any
interest on the Loans or of any fees or other amounts owing hereunder, under any
of the other Credit Documents or in connection herewith.
 
(b) Representations. Any representation, warranty or statement made or deemed to
be made by a Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to have been untrue in any material respect on the
date as of which it was deemed to have been made.
 
(c) Covenants. A Credit Party shall:
 
(i) default in the due performance or observance of any term, covenant or
agreement contained in Section 7.1(f), 7.8, 7.10, 7.11, 8.1, 8.2, 8.3, 8.4, 8.5,
8.6, 8.7 or 8.8;
 
(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.13 of this Credit Agreement and such default
shall continue unremedied for a period of at least 5 Business Days after notice
of such default is given by the Agent or a Lender to the Borrower; or


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
65

--------------------------------------------------------------------------------

 
 
(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of (A) a Responsible Officer of a Credit Party
becoming aware of such default or (B)  notice of such default is given by the
Agent or a Lender to the Borrower.
 
(d) Credit Documents.
 
(i) Any Credit Document shall fail to be in full force and effect or a Credit
Party shall so assert or any Credit Document shall fail to give the Agent and/or
the Lenders the rights, powers and privileges purported to be created thereby;
or
 
(ii) The Agent shall cease to have a valid, perfected, first priority Lien on
any Cash Collateral in any Cash Collateral Account for any reason.
 
(e) Bankruptcy, etc. The occurrence of any of the following with respect to a
Credit Party or a Subsidiary (i) a court or governmental agency having
jurisdiction in the premises shall enter a decree or order for relief in respect
of such Credit Party or Subsidiary in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Credit Party or Subsidiary or for any substantial part
of its property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against such Credit Party or
Subsidiary and such petition remains unstayed and in effect for a period of 90
consecutive days; or (iii) such Credit Party or Subsidiary shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) such Credit
Party or Subsidiary shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.
 
(f) Defaults under Other Agreements. With respect to any Indebtedness, including
any Off Balance Sheet Indebtedness, in excess of the greater of (i) $10,000,000
or (ii) the lesser of (x) three percent (3%) of Consolidated Net Tangible Assets
and (y) $100,000,000 (other than Indebtedness outstanding under this Credit
Agreement) of a Credit Party or any Subsidiary such Credit Party or such
Subsidiary shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness or fail to
timely pay such Indebtedness when due, or (B) default (after giving effect to
any applicable grace period) in the observance or performance of any covenant or
agreement relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition in this clause (B) is to cause any such Indebtedness to
become due prior to its stated maturity.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
66

--------------------------------------------------------------------------------

 
 
(g) Judgments. One or more judgments, orders, or decrees shall be entered
against a Credit Party or a Subsidiary involving a liability, in the aggregate,
in excess of the greater of (i) $10,000,000 or (ii) the lesser of (x) three
percent (3%) of Consolidated Net Tangible Assets and (y) $50,000,000 (to the
extent not paid or covered by insurance provided by a carrier who has
acknowledged coverage) and such judgments, orders or decrees shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (i) the last day on which such judgment, order or decree becomes final and
unappealable and, where applicable, with the status of a judicial lien or
(ii) 45 days.
 
(h) ERISA. The occurrence of:
 
(i) any of the following events or conditions which could result in a liability
of a Credit Party or an ERISA Affiliate, in the aggregate, in excess of the
greater of (i) $10,000,000 or (ii) the lesser of (x) three percent (3%) of
Consolidated Net Tangible Assets and (y) $25,000,000: (A) any "accumulated
funding deficiency," as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of the Borrower or any ERISA
Affiliate in favor of the PBGC or a Plan; or (B)  any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur which would be reasonably
expected to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability; or
 
(ii) any of the following events or conditions which could result in a liability
of a Credit Party or an ERISA Affiliate, in the aggregate, in excess of the
greater of (i) $10,000,000 or (ii) the lesser of (x) three percent (3%) of
Consolidated Net Tangible Assets and (y) $50,000,000: (A) a Termination Event
shall occur with respect to a Single Employer Plan which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; or (B) a Termination Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan which is, in the
reasonable opinion of the Agent, likely to result in (x) the termination of such
Plan for purposes of Title IV of ERISA, or (y) the Borrower or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of such Plan.
 
(i) Change of Control. The occurrence of any Change of Control.
 
9.2 Acceleration; Remedies.
 
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder), the Agent may, with the consent of the
Required Lenders, and shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower take any of the following actions
without prejudice to the rights of the Agent or any Lender to enforce its claims
against the Borrower, except as otherwise specifically provided for herein:


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
67

--------------------------------------------------------------------------------

 
 
(i) Termination of Commitments. Declare the Commitments and the obligation of
the Issuing Bank to issue any Letter of Credit to be terminated whereupon the
Commitments and such obligation of the Issuing Bank to issue any Letter of
Credit shall be immediately terminated.
 
(ii) Acceleration of Loans and Letters of Credit. Declare the unpaid principal
of and any accrued interest in respect of all Loans, any reimbursement
obligations arising from drawings under Letters of Credit and any and all other
indebtedness or obligations of any and every kind owing by the Credit Parties to
any of the Lenders hereunder to be due whereupon the same shall be immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
(iii) Cash Collateralize Letters of Credit. Direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(e), it will immediately pay) to the Issuing
Lender additional cash, to be held by the Issuing Lender, for the benefit of the
Lenders, in a cash collateral account as security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.
 
(iv) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off.
 
(v) Cash Collateral. Liquidate the Cash Collateral and apply the proceeds
thereof to repay the Term Loans then outstanding.
 
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments and the obligation of the
Issuing Bank to issue any Letter of Credit shall automatically terminate and all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof, all accrued and unpaid fees and other indebtedness
or obligations owing to the Lenders and the Agent hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Agent or the Lenders.
 
Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate "creditor" holding a separate "claim"
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.
 
9.3 Allocation of Payments After Event of Default.
 
Notwithstanding any other provision of this Credit Agreement, after the
occurrence of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Agent and the
Lenders in connection with enforcing the rights of the Lenders under the Credit
Documents, pro rata as set forth below;
 
SECOND, to payment of any fees owed to the Agent, or any Lender, pro rata as set
forth below;


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
68

--------------------------------------------------------------------------------

 
 
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
 
FOURTH, to the payment of the outstanding principal amount of the Loans and to
the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;
 
FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and
 
SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus;
 
provided, that all amounts collected from the proceeds of Cash Collateral shall
be used to repay the Term Loans. 
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations), of amounts available to be applied; and (c) to the
extent that any amounts available for distribution pursuant to clause "FOURTH"
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Agent in a cash collateral account
and applied (i) first, to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit and (ii) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses "FOURTH", "FIFTH" and "SIXTH" above in the manner provided in this
Section 9.3. 
 
SECTION 10.

 
AGENCY PROVISIONS
 
10.1 Appointment.
 
Each Lender hereby designates and appoints Wachovia Bank, National Association,
as agent of such Lender to act as specified herein and the other Credit
Documents, and each such Lender hereby authorizes the Agent, as the agent for
such Lender, to take such action on its behalf under the provisions of this
Credit Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Credit Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent. The provisions of this Section are solely for the benefit of
the Agent and the Lenders and no Credit Party shall have any rights as a third
party beneficiary of the provisions hereof. In performing its functions and
duties under this Credit Agreement and the other Credit Documents, the Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for any Credit Party. All institutions acting as a Co-Syndication Agent or
Co-Documentation Agent hereunder shall have no obligations in such capacity
under the Credit Documents.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
69

--------------------------------------------------------------------------------

 
 
10.2 Delegation of Duties.
 
The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible to the Lenders for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
 
10.3 Exculpatory Provisions.
 
Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person's own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Credit Party contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
herewith or in connection with the other Credit Documents, or enforceability or
sufficiency therefor of any of the other Credit Documents, or for any failure of
any Credit Party to perform its obligations hereunder or thereunder. The Agent
shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Credit
Agreement, or any of the other Credit Documents or for any representations,
warranties, recitals or statements made herein or therein or made by any Credit
Party in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Agent to the Lenders or by or on behalf of
any Credit Party to the Agent or any Lender or be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Loans or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
any Credit Party. The Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders.
 
10.4 Reliance on Communications.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Credit Parties, independent accountants and other experts selected by the
Agent with reasonable care). The Agent may deem and treat the Lenders as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the Agent
in accordance with Section 11.3(b). The Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement or under any
of the other Credit Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or under any of the other Credit Documents
in accordance with a request of the Required Lenders (or to the extent
specifically provided in Section 11.6, all the Lenders) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders (including their successors and assigns).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
70

--------------------------------------------------------------------------------

 
 
10.5 Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder (other than an Event of Default
specified in Section 9.1(a)) unless the Agent has received notice from a Lender
or the Borrower referring to the Credit Document, describing such Default or
Event of Default and stating that such notice is a "notice of default." In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders. The Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders.
 
10.6 Non-Reliance on Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent or any
Affiliate thereof hereinafter taken, including any review of the affairs of the
Credit Parties, shall be deemed to constitute any representation or warranty by
the Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties and made its own decision to make its Extensions of Credit hereunder and
enter into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Agent hereunder, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, assets, property,
financial or other conditions, prospects or creditworthiness of the Credit
Parties which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
 
10.7 Indemnification.
 
Each Lender agrees to indemnify the Agent (including for purposes of this
Section 10.7 the Agent in its capacity as Issuing Lender) in its capacity as
such (to the extent not reimbursed by the Credit Parties and without limiting
the obligation of the Credit Parties to do so), ratably according to its
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment in full of the Credit Parties
Obligations) be imposed on, incurred by or asserted against the Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Agent. If any indemnity furnished to the
Agent for any purpose shall, in the opinion of the Agent, be insufficient or
become impaired, the Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 10.7 shall survive the payment of the
Obligations and all other amounts payable hereunder and under the other Credit
Documents and the termination of the Commitments.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
71

--------------------------------------------------------------------------------

 
 
10.8 Agent in Its Individual Capacity.
 
The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with a Credit Party as though the Agent
were not Agent hereunder. With respect to the Loans made, Letters of Credit
issued and all Obligations owing to it, the Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though it were not the Agent, and the terms "Lender" and "Lenders" shall include
the Agent in its individual capacity.
 
10.9 Successor Agent.
 
The Agent may, at any time, resign upon 30 days written notice to the Lenders
and the Borrower. Upon any such resignation, the Borrower with the consent of
the Required Lenders (such consent of the Required Lenders not to be
unreasonably withheld or delayed) shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the notice of resignation, then
the retiring Agent shall in consultation with the Borrower, select a successor
Agent provided such successor is a Lender hereunder or qualifies as an Eligible
Assignee (or if no Eligible Assignee shall have been so appointed by the
retiring Agent and shall have accepted such appointment, then the Lenders shall
perform all obligations of the retiring Agent hereunder until such time, if any,
as a successor Agent shall have been appointed and shall have accepted such
appointment as provided for above). Upon the acceptance of any appointment as
Agent hereunder by a successor, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations as Agent, as appropriate, under this Credit Agreement and the other
Credit Documents and the provisions of this Section 10.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Credit Agreement; provided, if such successor Agent shall have been
appointed without the consent of the Borrower, such successor Agent may be
replaced by the Borrower with the consent of the Required Lenders so long as no
Event of Default has occurred and is continuing.
 
SECTION 11.

 
MISCELLANEOUS
 
11.1 Notices.
 
(a) Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device),
(iii) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (iv) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 11.1, or at such other address as such party may specify by written
notice to the other parties hereto.
 
(b) Notwithstanding anything herein to the contrary, notices and other
communications to the Agent, the Lenders and the Credit Parties, may be
delivered or furnished by electronic communication (including email, Internet or
intranet website) pursuant to procedures approved by the Agent; provided that
the certificate required to be delivered by Section 7.1(d) must be delivered in
original form.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
72

--------------------------------------------------------------------------------

 
 
11.2 Right of Set-Off.
 
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of the Borrower against obligations and liabilities of the Borrower to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Agent or the Lenders shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender subsequent thereto.
 
11.3 Benefit of Agreement.
 
(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided, that the Borrower may not assign and transfer any of
its interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.
 
(b) Assignments. Each Lender may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Loans, its Notes, its LOC
Obligations and its Commitment); provided, however, that:
 
(i) each such assignment shall be to an Eligible Assignee;
 
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender's rights and obligations under this Credit Agreement, any such
partial assignment shall be in an amount at least equal to $10,000,000 (or, if
less, the remaining amount of the Commitment (which for this purpose includes
Loans and LOC Obligations) being assigned by such Lender) and an integral
multiple of $1,000,000 in excess thereof; and
 
(iii) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement in substantially the form of
Exhibit 11.3(b), together with a processing fee from the assignor of $3,500.
 
Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights (except those rights hereunder which by their terms expressly survive)
and be released from its obligations under this Credit Agreement. Upon the
consummation of any assignment pursuant to this Section 11.3(b), the assignor,
the Agent and the Borrower shall make appropriate arrangements so that, if
required, new Notes are issued to the assignor and the assignee. If the assignee
is not incorporated under the laws of the United States of America or a state
thereof, it shall deliver to the Borrower and the Agent certification as to
exemption from deduction or withholding of taxes in accordance with Section 4.4.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
73

--------------------------------------------------------------------------------

 
 
By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim created by such assigning Lender and the assignee warrants that it
is an Eligible Assignee; (B) except as set forth in clause (A) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (C) such assigning Lender and such assignee represents and warrants
that it is legally authorized to enter into such assignment agreement; (D) such
assignee confirms that it has received a copy of this Credit Agreement, the
other Credit Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
assignment agreement; (E) such assignee will independently and without reliance
upon the Agent, such assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents; (F) such assignee appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Credit Agreement or any other Credit Document as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.
 
(c) Register. The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time (the "Register"). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Borrower
or any Lender (with respect to any entry relating to such Lender’s Loans, Notes,
LOC Obligations or Commitment) at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment Agreement has been
completed and is in substantially the form of Exhibit 11.3(b) hereto, (i) accept
such Assignment Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.
 
(e) Participations. Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
this Credit Agreement (including all or a portion of its Commitment, its Notes,
its LOC Obligations and its Loans); provided, however, that (i) such Lender's
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participant shall be entitled to the benefit of
the yield protection provisions contained in Sections 4.1 through 4.4,
inclusive, but shall not be entitled to receive any amount greater than such
Lender would have been able to receive, and (iv) the Borrower shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Credit Agreement, and such Lender shall retain
the sole right to enforce the obligations of the Borrower relating to its Loans,
its Notes and its LOC Obligations and to approve any amendment, modification, or
waiver of any provision of this Credit Agreement (other than amendments,
modifications, or waivers decreasing the amount of principal of or the rate at
which interest is payable on such Loans or Notes, extending any scheduled
principal payment date or date fixed for the payment of interest on such Loans
or Notes, or extending its Commitment).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
74

--------------------------------------------------------------------------------

 
 
(f) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.
 
(g) Information. Subject to Section 11.17, any Lender may furnish any
information concerning the Borrower in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants).
 
11.4 No Waiver; Remedies Cumulative.
 
No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agent or any
Lender would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.
 
11.5 Payment of Expenses, etc.
 
The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent in connection with (A) the negotiation, preparation, execution and
delivery, syndication and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of counsel to
the Agent) and (B) any amendment, waiver or consent relating hereto and thereto
including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructure relating
to the performance by the Borrower under this Credit Agreement, (ii) pay all
reasonable out-of-pocket costs and expenses of the Agent and each Lender in
connection with (A) enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel for
the Agent and each of the Lenders (including the allocated cost of internal
counsel)) and (B) any bankruptcy or insolvency proceeding of any Credit Party
and (iii) indemnify the Agent and each Lender, their respective Affiliates and
the respective officers, directors, employees, representatives and agents of the
foregoing from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not the Agent or any Lender is a
party thereto) related to the entering into and/or performance of any Credit
Document or the use of proceeds of any Loans (including other extensions of
credit) hereunder or the consummation of any other transactions contemplated in
any Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel and settlement costs incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified as determined by a court of competent jurisdiction by final and
non-appealable judgment).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
75

--------------------------------------------------------------------------------

 
 
11.6 Amendments, Waivers and Consents.
 
Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower (and if the rights
or duties of the Issuing Bank are affected thereby, by it); provided, that no
such amendment, change, waiver, discharge or termination shall without the
consent of each Lender affected thereby:
 
(a) extend the Maturity Date (except pursuant to Section 2.11), or postpone or
extend the time for any payment or prepayment of principal (except pursuant to
Section 3.3(b)) or the time of payment of any reimbursement obligation, or any
portion thereof, arising from drawings under Letters of Credit;
 
(b) reduce the rate or extend the time of payment of interest thereon or fees or
other amounts payable hereunder;
 
(c) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit;
 
(d) increase (other than an increase to its Revolving Commitment resulting from
an increase in the Revolving Committed Amount pursuant to the sale of Cash
Collateral as set forth in Section 3.2(a)(iii)) or extend the Commitment of a
Lender (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);
 
(e) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents or release the
Borrower from its obligations under the Credit Documents;
 
(f) amend, modify or waive any provision of this Section 11.6 or Section 2.10,
3.6, 3.8, 5.2, 9.1(a), 11.2, 11.3 or 11.5;
 
(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders;
 
(h) release the Cash Collateral except as specifically permitted hereunder and
by the Collateral Documents; or
 
(i) release the Parent from its obligations under the Credit Documents or
release all or substantially all of the other Guarantors from their obligations.
 
No provision of Section 10 may be amended or modified without the consent of the
Agent.
 
No provision of Section 2.2 may be amended or modified without the consent of
each Issuing Lender affected thereby.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
76

--------------------------------------------------------------------------------

 
 
No provision of Section 2.8 may be amended or modified without the consent of
the Swingline Lender.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
the Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding.
 
Notwithstanding anything above to the contrary, no consent of any Lender shall
be required in connection with any amendment solely to evidence a new term loan
pursuant to Section 2.1(b)(iii) and the creation of any Cash Collateral Account
and Account Control Agreement and the establishment of required collateral
amounts associated therewith other than a Lender providing a portion of such
term loan.
 
11.7 Counterparts/Telecopy.
 
This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy or other electronic means shall be as effective as an original and
shall constitute a representation that an original will be delivered.
 
11.8 Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
11.9 Defaulting Lender.
 
Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that (a) a Lender's Commitment may not be increased
without its consent whether or not it is a Defaulting Lender and (b) all other
benefits and obligations under the Credit Documents shall apply to such
Defaulting Lender.
 
11.10 Survival of Indemnification and Representations and Warranties.
 
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, the issuance of the Letters of Credit and the repayment of
the Loans, LOC Obligations and other obligations and the termination of the
Commitments hereunder.
 
11.11 Governing Law; Venue.
 
(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, or
of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. The Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against the
Borrower in any other jurisdiction.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
77

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
11.12 Waiver of Jury Trial; Waiver of Consequential Damages.
 
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. The Borrower agrees not to assert any claim
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated hereby or by
the other Credit Documents.
 
11.13 Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
11.14 Further Assurances.
 
The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Credit Agreement and the other Credit Documents.
 
11.15 Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
11.16 Binding Effect; Continuing Agreement.
 
(a) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Agent and the Lenders, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrower, the Agent and each Lender and their respective successors and
permitted assigns. Upon this Credit Agreement becoming effective, the Existing
Credit Agreement shall be deemed terminated and the Credit Parties and the
lenders party to the Existing Credit Agreement shall no longer have any
obligations thereunder (other than those obligations in the Existing Credit
Agreement that expressly survive termination thereof).


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
78

--------------------------------------------------------------------------------

 
 
(b) This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated. Upon such termination, the Borrower shall have no further
obligations (other than those provisions that expressly survive the termination
thereof) under the Credit Documents; provided, that should any payment, in whole
or in part, of the Obligations be rescinded or otherwise required to be restored
or returned by the Agent or any Lender, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Agent or any Lender in connection
therewith shall be deemed included as part of the Obligations.
 
11.17 Confidentiality; USA PATRIOT Act.
 
(a) The Agent and each Lender will keep any information delivered or made
available by the Borrower pursuant to this Credit Agreement confidential from
anyone other than persons employed or retained by the Agent or such Lender and
its Affiliates who are engaged in evaluating, approving, structuring or
administering this Credit Agreement; provided, that the Agent and the Lenders
shall be entitled to disclose such information (a) to any other Lender or to the
Agent, (b) upon the order of any court or administrative agency, (c) upon the
request or demand of any regulatory agency or authority, (d) which had been
publicly disclosed other than as a result of a disclosure by the Agent or any
Lender prohibited by this Agreement, (e) in connection with any litigation to
which the Agent, any Lender or its subsidiaries or parent may be a party, (f) to
the extent necessary in connection with the exercise of any remedy under this
Agreement, (g) to such Lender's or Agent's legal counsel and independent
auditors and (h) subject to provisions substantially similar to this Section
11.17, to any actual or proposed participant or assignee.
 
(b) Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act"), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
 
11.18 Acknowledgments.
 
The Borrower and the other Credit Parties each hereby acknowledges that:


(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;


(b) neither the Agent nor any Lender has any fiduciary relationship with or duty
to the Borrower or any other Credit Party arising out of or in connection with
this Credit Agreement and the relationship between the Agent and the Lenders, on
one hand, and the Borrower and the other Credit Parties, on the other hand, in
connection herewith is solely that of debtor and creditor; and


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
79

--------------------------------------------------------------------------------

 


(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.
 
SECTION 12.

 
GUARANTY
 
12.1 The Guaranty.
 
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Credit Facility Swap Contract or a
Treasury Management Agreement with a Credit Party, and the Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Credit Facility Swap Contracts or Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Bankruptcy Code or any comparable provisions of any applicable state law.


12.2 Obligations Unconditional.
 
The obligations of the Guarantors under Section 12.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Credit Facility
Swap Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 12.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against either the Borrower or any other Guarantor for amounts paid
under this Section 12 until such time as the Obligations have been paid in full
and the Commitments have expired or terminated. Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
80

--------------------------------------------------------------------------------

 


(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Credit Facility Swap Contract or Treasury Management Agreement
between Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, such Credit
Facility Swap Contracts or such Treasury Management Agreements shall be done or
omitted;


(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Credit Facility Swap Contract or
Treasury Management Agreement between any Credit Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents, such Credit Facility Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;


(d) any Lien granted to, or in favor of, the Agent or any Lender or Lenders as
security for any of the Obligations shall fail to attach or be perfected; or


(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Person under any of the Credit Documents,
any Credit Facility Swap Contract or any Treasury Management Agreement between
any Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, such Credit
Facility Swap Contracts or such Treasury Management Agreements, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.


12.3 Reinstatement.
 
The obligations of the Guarantors under this Section 12 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of counsel) incurred by the Agent or such Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.


12.4 Certain Additional Waivers.
 
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 12.2 and through the exercise of rights of
contribution pursuant to Section 12.6.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
81

--------------------------------------------------------------------------------

 


12.5 Remedies.
 
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Agent and the Lenders, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.2) for purposes of
Section 12.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 12.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms hereof and of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.


12.6 Rights of Contribution.
 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.


12.7 Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Section 12 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
82

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

      BORROWER:   DCP MIDSTREAM OPERATING, LP  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

      GUARANTORS:   DCP MIDSTREAM PARTNERS, LP  
   
   
    By:   DCP Midstream GP, LP its General Partner          By:   DCP Midstream
GP, LLC its General Partner              By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP MIDSTREAM OPERATING, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP ASSETS HOLDING GP, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP ASSETS HOLDING, LP         By:  DCP Assets Holding GP, LLC its
General Partner   
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP BLACK LAKE HOLDING, LP         By:   DCP Assets Holding GP, LLC its
General Partner   
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
 

        ASSOCIATED LOUISIANA INTRASTATE PIPE LINE, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP INTRASTATE PIPELINE, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        PELICO PIPELINE, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        GAS SUPPLY RESOURCES LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        GSRI TRANSPORTATION LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        WILBREEZE PIPELINE, LP  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
3

--------------------------------------------------------------------------------

 
 
 

        DCP LINDSAY, LLC  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer

 

        DCP MIDSTREAM FINANCE CORP.  
   
   
  By:   /s/ Thomas E. Long  

--------------------------------------------------------------------------------

Thomas E. Long   Vice President and Chief Financial Officer


 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
LENDERS: 

       
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
 
   
   
  By:  
/s/ Lawrence P. Sullivan
 

--------------------------------------------------------------------------------

Name: Lawrence P. Sullivan
 
Title: Managing Director

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
5

--------------------------------------------------------------------------------

 
 
 

       
SUNTRUST BANK, as a Lender
 
   
   
  By:  
/s/ Carmen J. Malizia
 

--------------------------------------------------------------------------------

Name: Carmen J. Malizia
 
Title: Vice President

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
6

--------------------------------------------------------------------------------

 
 
 

       
CITIBANK, N.A., as a Lender
 
   
   
  By:  
/s/ Amy Pineu
 

--------------------------------------------------------------------------------

Name: Amy Pineu
 
Title: Attorny-in-Fact

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
7

--------------------------------------------------------------------------------

 
 
 

       
UBS LOAN FINANCE LLC, as a Lender
 
   
   
  By:  
/s/ Richard L. Tavrow
 

--------------------------------------------------------------------------------

Name: Richard L. Tavrow
  Title: Director

 

      By:  
/s/ David B. Julie
 

--------------------------------------------------------------------------------

Name: David B. Julie
  Title: Associate Director

 

DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
8

--------------------------------------------------------------------------------

 

 

       
KEY BANK, NATIONAL ASSOCIATION, as a Lender
 
   
   
  By:  
/s/ Keven D. Smith
 

--------------------------------------------------------------------------------

Name: Keven D. Smith
 
Title: Senior Vice President

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
9

--------------------------------------------------------------------------------

 
 
 

       
LEHMAN BROTHERS BANK, FSB, as a Lender
 
   
   
  By:  
/s/ Janine M. Shugan
 

--------------------------------------------------------------------------------

Name: Janine M. Shugan
 
Title: Authorized Signatory

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
10

--------------------------------------------------------------------------------

 
 
 

       
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
   
   
  By:  
/s/ Patricia Dundee
 

--------------------------------------------------------------------------------

Name: Patricia Dundee
 
Title: Managing Director

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
11

--------------------------------------------------------------------------------

 
 
 

       
JPMORGAN CHASE BANK, N.A., as a Lender
 
   
   
  By:  
/s/ Tara Narasiman
 

--------------------------------------------------------------------------------

Name: Tare Narasiman
 
Title: Associate

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
12

--------------------------------------------------------------------------------

 

 

       
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as a Lender
 
   
   
  By:  
/s/ A. Reiter
 

--------------------------------------------------------------------------------

Name: A. Reiter
 
Title: Authorized Signatory

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
13

--------------------------------------------------------------------------------

 
 
 

       
WELLS FARGO BANK, N.A., as a Lender
 
   
   
  By:  
/s/ Guy Evangelista
 

--------------------------------------------------------------------------------

Name: Guy Evangelista
 
Title: Vice President

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
14

--------------------------------------------------------------------------------

 
 

 

       
BANK OF AMERICA, N.A., as a Lender
 
   
   
  By:  
/s/ Gabe Gomez
 

--------------------------------------------------------------------------------

Name: Gabe Gomez
 
Title: Vice President

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement

 
 
15

--------------------------------------------------------------------------------

 
 
 

       
BARCLAYS BANK PLC, as a Lender
 
   
   
  By:  
/s/ Esther Carr
 

--------------------------------------------------------------------------------

Name: Esther Carr
 
Title: Manager

 


DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
16

--------------------------------------------------------------------------------

 

 

       
CREDIT SUISSE, Cayman Islands Branch as a Lender
 
   
   
  By:  
/s/ Thomas Cantello
 

--------------------------------------------------------------------------------

Name: Thomas Cantello
 
Title: Director

 

      By:  
/s/ Shaheen Malik
 

--------------------------------------------------------------------------------

Name: Shaheen Malik
 
Title: Associate

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
17

--------------------------------------------------------------------------------

 
 
 

       
MERRILL LYNCH BANK USA, as a Lender
 
   
   
  By:  
/s/ Louis Alder
 

--------------------------------------------------------------------------------

Name: Louis Alder
 
Title: Director

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
18

--------------------------------------------------------------------------------

 

 

       
BANK HAPOALIM B.M., as a Lender
 
   
   
  By:  
/s/ Helen H. Gateson
 

--------------------------------------------------------------------------------

Name: Helen H. Gateson
 
Title: Vice President

 

      By:  
/s/ Charles McLaughlin
 

--------------------------------------------------------------------------------

Name: Charles McLaughlin
 
Title: Senior Vice President

 
DCP Midstream Operating, LP
Amended and Restated Credit Agreement
 
 
19

--------------------------------------------------------------------------------

 
 